EXHIBIT 10.1

 

 

 

 

 

LOAN AGREEMENT


between


U.S. BANK NATIONAL ASSOCIATION

and

MAINSOURCE FINANCIAL GROUP, INC.

Dated as of April 28, 2016

 



 

--------------------------------------------------------------------------------

 



EXHIBITS:

AForm of Draw Note
BForm of Quarterly Compliance Certificate



i

--------------------------------------------------------------------------------

 



 

LOAN AGREEMENT

This LOAN AGREEMENT (this “Agreement”) is dated as of April 28, 2016, and is
made by and between MAINSOURCE FINANCIAL GROUP, INC., an Indiana corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

R E C I T A L S:

A.Borrower is a bank holding company that owns 100% of the issued and
outstanding capital stock of MainSource Bank, Inc., an Indiana state chartered
commercial bank (“Subsidiary Bank”), with its principal banking offices in
Greensburg, Indiana.  The issued and outstanding shares of common stock of
Subsidiary Bank are referred to as the “Subsidiary Bank Shares”. 

B.Borrower has requested that Lender provide it with a draw loan (the “Term
Loan”)  in the principal amount of up to $30,000,000 (the “Term Loan Amount”).

C.The proceeds from the Term Loan shall be used by Borrower solely to fund a
portion of the cash payment required to be paid by Borrower to acquire the
outstanding capital stock of Cheviot Financial Corp., a Maryland corporation
(“Cheviot Financial”).

D.Lender is willing to make the Term Loan to Borrower in accordance with the
terms, subject to the conditions, and in reliance on the recitals,
representations, warranties, covenants and agreements set forth herein and in
the other Transaction Documents (as defined below).

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

A G R E E M E N T:

1.DEFINITIONS.

1.1Defined Terms.  The following capitalized terms generally used in this
Agreement and in the other Transaction Documents have the meanings defined or
referenced below.  Certain other capitalized terms used only in specific
sections of this Agreement may be defined in such sections.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations or other
business entities, and any other Person directly or indirectly Controlling,
Controlled by, or under common Control with, said Person, and their respective
Affiliates, members, managers, partners, shareholders, directors, officers,
employees, agents and representatives.

“Allowance for Loan Losses” has the meaning ascribed to such term in
Section 7.4.





1

--------------------------------------------------------------------------------

 



“Assignee Lender” has the meaning ascribed to such term in Section 9.2.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Bankruptcy Code Provisions” has the meaning ascribed to such term in
Section 8.1.1.17.

“Base Rate” means that rate of interest (expressed as a percent per annum) equal
to Lender's “prime” rate (which is not necessarily the lowest or most favorable
rate of interest charged by Lender on commercial loans at any time) in effect
from time to time.  Any change in the rate of interest hereunder due to a change
in the “prime” rate shall become effective on the date each change in the
“prime” rate is publicly announced by Lender.

“Borrower” has the meaning ascribed to such term in the preamble hereto and
shall include any successor to MainSource Financial Group, Inc. or such other
Person that shall assume the obligations of Borrower under the Transaction
Documents in accordance with the express terms of such Transaction Documents.

“Borrower 2015 Financial Statements” has the meaning ascribed to such term in
Section 4.4.1.

“Borrower 2015 Financial Statements Date” has the meaning ascribed to such term
in Section 4.4.1.

“Borrower Financial Statements” has the meaning ascribed to such term in
Section 4.4.1

“Borrower’s Accountant” means Crowe, Horwath, LLP or such other nationally
recognized firm of certified public accountants selected by Borrower as shall
from time to time audit Borrower’s financial statements.

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
any other Transaction Documents.

“Borrowing Date” means the date any Borrowing Tranche is disbursed or renewed.

“Borrowing Tranche” means a disbursement of proceeds under the Term Loan
pursuant to this Agreement and, where applicable, the renewal or conversion of
any such disbursement or portion thereof pursuant to this Agreement.

“Business Day” means (a) for all purposes other than as covered by clause (b)
hereof, a day of the week (but not a Saturday, Sunday or a legal holiday under
the laws of the State of Ohio or any other day on which banking institutions
located in Ohio are authorized or required by law





2

--------------------------------------------------------------------------------

 



or other governmental action to close) on which the Cincinnati, Ohio offices of
Lender are open to the public for carrying on substantially all of its business
functions and (b) with respect to determinations in connection with, and
payments of principal and interest on any LIBO Rate Tranche, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in U.S. dollar-denominated deposits in the London Inter-Bank
Eurodollar Market.  Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“CFPB” means the Consumer Financial Protection Bureau.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or related official guidance from or issued by any
governmental or similar authority, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any governmental or similar authority or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any governmental or similar authority; provided, however,
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Cheviot Financial” means the meaning ascribed to such term in the recitals
hereto.

“Closing” means the meaning ascribed to such term in Section 2.3.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

“Control” means the possession, directly or indirectly, of the power to direct,
cause, or significantly influence the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Default Rate” has the meaning ascribed to such term in Section 2.4.1.

“Disclosure Schedule” means, in aggregate, the disclosures contemplated herein
as included in the Disclosure Schedule, which has been delivered in connection
with the execution of this Agreement.





3

--------------------------------------------------------------------------------

 



“Draw Period” means the period commencing on the date of this Agreement and
ending on the earlier of: (a) July 28, 2016, (b) the occurrence of an Event of
Default, or (c) the day immediately succeeding the day that Borrower first makes
a draw on the Term Loan.

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified.

“ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA) which
together with Borrower would be a member of the same “controlled group” within
the meaning of Sections 414(b), (c), (m) and (o) of the Code.

“Event of Default” and “Default” have the meaning ascribed to such terms in
Section 8.1.1.

“FDIC” means the Federal Deposit Insurance Corporation.

“FDI Act” means the Federal Deposit Insurance Act, as amended or recodified.

“Fixed Charge Coverage Ratio” has the meaning ascribed to such term in Section
7.5.

“FRB” means the Board of Governors of the Federal Reserve System and shall
include any other Governmental Agency that serves as the primary federal
regulator of Borrower from time to time when the Loan is outstanding.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency including the FRB, the FDIC, the CFPB, the Indiana
Department of Financial Institutions and any other primary regulator of Borrower
and/or Subsidiary Bank (as applicable).





4

--------------------------------------------------------------------------------

 



“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the first Person, direct or indirect, (i) to purchase or pay
(or advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part) or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
the first Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien).  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary Indebtedness, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.  The term “Guarantee” as a verb has a corresponding meaning.

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radiologically enhanced or
contaminated materials, hazardous wastes, toxic or contaminated substances or
similar materials, including any substances which are “hazardous substances,”
“hazardous wastes,” “hazardous materials” or “toxic substances” under Hazardous
Materials Laws and/or other applicable environmental laws, ordinances or
regulations.

“Hazardous Materials Claims” has the meaning ascribed to such term in
Section 4.7.7.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws and comparable laws of other jurisdictions or orders and regulations.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:





5

--------------------------------------------------------------------------------

 



(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments as the debtor thereunder (other
than any letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments issued or
undertaken in good faith in the ordinary course of business consistent with past
practice among Subsidiary Bank and its customers);

(c)net obligations of such Person under any Swap Contract (other than any Swap
Contract entered into in good faith in the ordinary course of business
consistent with past practice among Subsidiary Bank and its customers);

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and not past due for more than ninety (90) days);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f)all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person;

(g)all affirmative obligations (as opposed to options) of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

(h)all Guarantees of such Person in respect of any of the foregoing,

provided, however, Indebtedness shall not include:

(1) deposits or other indebtedness incurred in good faith and in the ordinary
course of Borrower’s or the applicable Subsidiary’s business consistent with
past practice (including indebtedness to the FRB, federal funds purchased,
securities sold under agreements to repurchase, advances from any Federal Home
Loan Bank and secured deposits of municipalities, as the case may be) and in
accordance with safe and sound banking practices and applicable laws and
regulation; and

(2) purchase money obligations incurred in the ordinary course of business
consistent with past practice, which obligations (A) shall not, in the
aggregate, exceed $10,000,000.00 and (B) may include liens, encumbrances or
similar interests in the property that is acquired in connection with such
obligations.





6

--------------------------------------------------------------------------------

 



For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.  The amount of any net obligation under any
Swap Contract (other than any Swap Contract entered into in good faith in the
ordinary course of business consistent with past practice among Subsidiary Bank
and its customers) on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Instructions” means disbursement authorization instructions given by Borrower
to Lender specifying the manner in which proceeds of the Loan, if any, should be
disbursed at Closing.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Lender” has the meaning ascribed to such term in the preamble hereto.

“LIBO Rate” means that rate of interest equal to the one month LIBOR rate quoted
by Lender from Reuters Screen LIBOR01 Page or any successor thereto, which shall
be the one month LIBOR rate in effect two New York Banking Days prior to the
beginning of each calendar month, adjusted for any reserve requirement and any
subsequent costs arising from a change in government regulation, such rate
rounded up to the nearest one-sixteenth percent and such rate to be reset
monthly on each Reprice Date. The term “New York Banking Day” as used in this
definition means any day (other than a Saturday or Sunday) on which commercial
lenders are open for business in New York, New York.  The term “Reprice Date”
means the first day of each month.  If a Borrowing Tranche occurs other than the
first day of a month, the initial one month LIBOR rate shall be that one month
LIBOR rate in effect two New York Banking Days prior to the such Borrowing
Tranche, which rate, plus the percentage described below in the definition of
“LIBO Rate Tranche”, shall be in effect for the remaining days of the month of
the disbursement of the Borrowing Tranche; such one month LIBOR rate to be reset
at the beginning of each succeeding month. Lender’s internal records of
applicable interest rates shall be determinative in the absence of manifest
error.

“LIBO Rate Tranche” means a Borrowing Tranche under the Term Loan as to which
the LIBO Rate is applicable.  All Borrowing Tranches under the Term Loan shall
bear interest as LIBO Rate Tranches except as is provided in Section
2.5.2.  Each LIBO Rate Tranche shall bear interest per annum immediately
following a disbursement (including the date of disbursement) under the Term
Loan at a rate equal to 2.25% (225 basis points) plus the greater of (a) zero
percent (0.00%) or (b) the LIBO Rate.

“LIBOR Period” means, with respect to any LIBO Rate Tranche, the applicable
interest period commencing on the Borrowing Date with respect to such LIBO Rate
Tranche.

“Loans” means the Term Loan and all other loans made by Lender to Borrower that
are subject to the terms and conditions of this Loan Agreement.





7

--------------------------------------------------------------------------------

 



“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on, the financial condition, business or operations of Borrower
and its Subsidiaries, taken as a whole.

“Nonperforming Assets” has the meaning ascribed to such term in Section 7.3.

“Nonperforming Loans” has the meaning ascribed to such term in Section 7.4.

“Note” shall mean the Term Note, as amended, modified or restated and any
substitutions thereof.

“Permitted Lien” means:

(a)liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b)statutory liens incidental to the conduct of Borrower’s or the applicable
Subsidiary’s business or the ownership of their properties and assets that
(i) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and (ii) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

(c)liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower incurred in the ordinary course of business and in
compliance with applicable laws;

(d)liens on property or assets of Subsidiary Bank to secure obligations incurred
pursuant to clauses (1) and (2), of the proviso to the definition of
“Indebtedness”;

(e)liens granted to secure any deposit liabilities with any Governmental Agency;

(f)deposits to secure the performance of leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature, in
each case in the ordinary course of business;

(g)judgment and attachment liens not giving rise to an Event of Default,
including Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;

(h)any lien existing on the Closing Date that is set forth in Section 4.5.1 of
the Disclosure Schedule, and replacements, extensions, renewals, refundings or
refinancings thereof;

(i)easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower or any Subsidiary;





8

--------------------------------------------------------------------------------

 



(j)purchase money liens on fixed assets securing loans and Capitalized Lease
Obligations, provided that such lien is limited to the purchase price and only
attaches to the property being acquired;

(k)cash pledges or cash deposits by Borrower in the ordinary course of its
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

(l)Liens on real property rights or interests created by leases of real property
entered into by Borrower in the ordinary course of business and any interest or
title of a lessor under a real property lease in any real property rights or
interests being leased to Borrower;

(m)Liens (i) of a collection bank arising under Section 4‑210 of the UCC on
items in the ordinary course of collection, or (ii) in favor of a banking
institution arising as a matter of law encumbering deposits (including the right
of setoff) and which are within the general parameters customary in the banking
industry;

(n)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods to Borrower entered into by Borrower
in the ordinary course of business; provided, that such Liens only cover the
goods (other than any proceeds thereof to which such Person has a priority right
thereto under applicable law) subject to such arrangements;

(o)bankers’ Liens and Liens that are not contractual rights of setoff:
(i) relating to the establishment of depository relations with banks, and not
given in connection with the issuance of Indebtedness, or (ii) relating to
purchase orders and other agreements entered into with customers or suppliers of
Borrower in the ordinary course of business;

(p)the inchoate right arising by operation of law under Article 2 of the UCC in
favor of a reclaiming seller of goods or buyer of goods;

(q)pledges or deposits of cash and cash equivalents securing deductibles,
self-insurance, co-payment, co-insurance, retentions and similar obligations to
providers of insurance in the ordinary course of Borrower’s business;

(r)inchoate statutory Liens of landlords securing obligations to pay any real
property lease payments that are not yet due and payable or in default; and

(s)Liens on any unearned premiums due under any insurance policies.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Property” means any real property owned or leased by Borrower or any Subsidiary
but shall not include real property that was acquired by Subsidiary Bank
(including any Subsidiary of Subsidiary Bank) as a result of its collection
efforts relating to bona fide loans made to unrelated borrowers of the
Subsidiary Bank.





9

--------------------------------------------------------------------------------

 



“RICO Related Law” means the Racketeer Influenced and Corrupt Organizations Act
of 1970 or any other federal, state or local law for which forfeiture of assets
is a potential penalty.

“Subsidiary” means Subsidiary Bank, and any other corporation or other entity of
which any Controlling Equity Interest is directly or indirectly owned by
Borrower now or in the future.

“Subsidiary Bank” has the meaning ascribed to such term in the recitals hereto
and shall include any successor to MainSource Bank, Inc.

“Subsidiary Bank Shares” has the meaning ascribed to such term in the recitals
hereto.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, that are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Bankruptcy
Code Provisions to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).

“Tangible Capital” has the meaning ascribed to such term in Section 7.3.

“Term Loan Maturity Date” means April 28, 2019.





10

--------------------------------------------------------------------------------

 



“Term Note” means a promissory note in the form attached as Exhibit A hereto in
the principal amount of the Term Loan, as such may be amended, restated,
supplemented or modified from time to time, and each note delivered in
substitution or exchange for such note.

“Total Risk‑Based Capital Ratio” has the meaning ascribed to such term in
Section 7.2.

“Transaction Documents” means this Agreement, the Notes and those other
documents and instruments (including all agreements, instruments, certificates
and documents executed by and/or on behalf of Borrower in connection with this
Agreement and the Notes) entered into or delivered in connection with or
relating to the Loans.  Transaction Documents shall also include any Swap
Contract between Borrower and Lender relating to the Loans.

“UCC” shall mean the Uniform Commercial Code as enacted in the State of Ohio, as
amended or recodified.

“Unmatured Event of Default” means an event or circumstance that with the
passage of time, the giving of notice or both could become a Default.

1.2Certain UCC and Accounting Terms; InterpretationsExcept as otherwise defined
in this Agreement or the other Transaction Documents, all words, terms and/or
phrases used herein and therein shall be defined by the applicable definition
therefor (if any) in the UCC.  Notwithstanding the foregoing, any accounting
terms used in this Agreement that are not specifically defined herein shall have
the meaning customarily given to them in accordance with GAAP.  Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.  The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined.  The
words “hereof”, “herein” and “hereunder” and words of like import when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  The word “including” when used in this
Agreement without the phrase “without limitation,” shall mean “including,
without limitation.”  All references to time of day herein are references to
Cincinnati, Ohio time unless otherwise specifically provided.  Any reference
contained herein to attorneys’ fees and expenses shall be deemed to be
reasonable fees and expenses of Lender’s outside counsel and of any other
third-party experts or consultants reasonably engaged by Lender’s outside
counsel on Lender’s behalf.  All references to a Transaction Document shall be
deemed to be to such document as amended, modified or restated from time to
time.  With respect to any reference in this Agreement to any defined term, (a)
if such defined term refers to a Person, then it shall also mean all heirs,
legal representatives and permitted successors and assigns of such Person, and
(b) if such defined term refers to a document, instrument or agreement, then it
shall also include any replacement, extension or other modification thereof.

1.3Exhibits and Schedules Incorporated.  All Exhibits and Schedules attached
hereto or referenced herein, are hereby incorporated into this Agreement.





11

--------------------------------------------------------------------------------

 



2.CREDIT FACILITIES.

2.1The Term Loan.

2.1.1The Term Loan.  Upon the execution of this Agreement and the satisfaction
of all terms and conditions contained herein, Lender agrees to extend the Term
Loan to Borrower in accordance with the terms of, and subject to the conditions
set forth in, this Agreement, the Term Note and the other Transaction
Documents.  Provided that an Event of Default is not then occurring, Borrower
shall be permitted to make one draw on the Term Loan during the Draw Period in
an amount up to and including $30,000,000.  Notwithstanding anything to the
contrary contained herein: (a) Borrower shall not be permitted to request a draw
under the Term Loan after the Draw Period, and (b) Borrower shall only be
permitted to make one draw on the Term Loan.  For avoidance of doubt, the Term
Loan is not a revolving credit facility and Borrower may not repay and re‑borrow
principal amounts under the Term Loan.  The unpaid principal balance plus all
accrued but unpaid interest on the Term Loan shall be due and payable on the
Term Loan Maturity Date, or such earlier date on which such amount shall become
due and payable on account of acceleration by Lender in accordance with the
terms of the Term Note and this Agreement.

2.2.2The Term Note

2.1.2.  The Term Loan shall be evidenced by the Term Note, the terms of which
are incorporated herein by reference.

2.2.3Payments, Prepayments and Term Loan Maturity Date

2.1.3.  Interest is payable beginning on the first day of the first month next
succeeding the draw on the Term Loan, and on the same date of each third month
thereafter (except that if a given month does not have such a date, the last day
of such month), plus a final interest payment with the final payment of
principal.  Principal is payable in equal installments, beginning on the first
day of the seventh month succeeding the draw on the Term Note, and on the same
date of third month thereafter (except that if a given month does not have such
a date, the last day of such month), plus a final payment of all unpaid
principal on the Term Loan Maturity Date.  The amount of the equal monthly
principal installments shall be determined by dividing the amount of principal
outstanding under the Term Loan on the Business Day next succeeding the end of
the Draw Period by the number eighteen (18).  Borrower acknowledges and agrees
that Lender has not made any commitments, either express or implied, to extend
the terms of the Term Loan past the Term Loan Maturity Date, unless Borrower and
Lender hereafter specifically otherwise agree in writing.  Borrower agrees that
matters concerning prepayments, payments and application of payments shall be in
accordance with Lender’s practices set forth in this Agreement and in the other
Transaction Documents.  Subject to the immediately following sentence, Borrower
may, upon at least one Business Day’s notice to Lender, prepay, without penalty
or premium, all or a portion of the principal amount outstanding under the Term
Note in a minimum aggregate amount of $100,000 or any larger integral multiple
of $100,000 by paying the principal amount to be prepaid, together with unpaid
accrued interest thereon to the date of prepayment.  So long as no Event of
Default or Unmatured Event of Default has occurred and is continuing and
Borrower has no unsatisfied





12

--------------------------------------------------------------------------------

 



obligations under the Transaction Documents, prepayments shall be applied to the
scheduled principal installment payable in respect of the Term Loan in the
inverse order of maturity.  Amounts that are prepaid under the Term Note may not
be reborrowed.

2.1.4Fee.  Borrower shall pay Lender an origination fee equal to 0.25% (25 basis
points) of the Term Loan Amount on the Closing Date.  Such fee shall be fully
earned when paid and shall not be refunded for any reason.

2.3The Closing.  The establishment of the credit facility shall occur at the
closing (the “Closing”) which will occur at the offices of Dressman Benzinger
LaVelle psc, counsel to Lender, at 221 East Fourth Street, Suite 2500,
Cincinnati, Ohio 45202 at 9:30 a.m. (Cincinnati, Ohio time) on the Closing Date,
or at such other place, date, time or manner (including remotely via the
electronic or other exchange of documents and signature pages) as the parties
hereto may agree, and may include the disbursement of the proceeds of the Loans
in accordance with the Instructions, if any, received at least one Business Day
prior to Closing.

2.4Interest Rate Matters.  Borrower agrees that matters concerning the election,
payment, application, accrual and computation of interest and interest rates
shall be in accordance with Lender’s practices set forth in this Agreement and
in the other Transaction Documents.

2.4.1Default Interest.  Notwithstanding the rates of interest and the payment
dates specified in this Agreement, effective immediately upon the occurrence and
during the continuance of any Event of Default, the principal balance of the
Loans then outstanding and, to the extent permitted by applicable law, any
interest payments not paid within five (5) days after the same becomes due shall
bear interest payable upon demand at a rate that is three percent (3%) per annum
in excess of the rate of interest otherwise payable under the Term Note (the
“Default Rate”).  In addition, all other amounts due to Lender (whether directly
or for reimbursement) under this Agreement or any of the other Transaction
Documents if not paid within five (5) days after written notice from Lender that
the same has become due, shall thereafter bear interest at the Default
Rate.  Finally, any amount due on the Term Loan Maturity Date that is not then
paid shall also bear interest thereafter at the applicable Default Rate.

2.4.2Computation of Interest.  Interest shall be computed on the basis of the
actual number of days elapsed in the period during which interest accrues and a
year of three hundred sixty (360) days.  In computing interest, the date of
funding shall be included and the date of payment (with respect to the amount
timely paid on such date) shall be excluded; provided, however, that if any
funding is repaid on the same day on which it is made, one day’s interest shall
be paid thereon.  The parties hereto intend to conform strictly to applicable
usury laws as in effect from time to time during the term of the
Loans.  Accordingly, if the transaction contemplated hereby would be usurious
under applicable law (including the laws of the United States of America, or of
any other jurisdiction whose laws may be mandatorily applicable), then, in that
event, notwithstanding anything to the contrary in this Agreement or the Notes,
Borrower and Lender agree that the aggregate of all consideration that
constitutes interest under applicable law



13

--------------------------------------------------------------------------------

 



that is contracted for, charged or received under or in connection with this
Agreement shall under no circumstances exceed the maximum amount of interest
allowed by applicable law, and any excess shall be credited to Borrower by
Lender (or if such consideration shall have been paid in full, such excess
refunded to Borrower by Lender).

2.5Certain Provisions Regarding Taxes, Yield Protection and Illegality.

2.5.1Changes; Legal Restrictions.  In the event the adoption of or any change in
any law, treaty, rule, regulation, guideline or the interpretation or
application thereof by a Governmental Agency (whether or not having the force of
law and whether or not the failure to comply therewith would be unlawful) either
(a) subjects Lender to any tax (other than income taxes or franchise taxes not
specifically based on loan transactions), duty or other charge of any kind with
respect to any LIBO Rate Tranche or changes the basis of taxation (other than
with respect to income taxes or franchise taxes not specifically based on loan
transactions) of payments to Lender of principal, fees, interest or any other
amount payable in connection with a LIBO Rate Tranche, or (b) imposes on Lender
any other condition materially more burdensome in nature, extent or consequence
than those in existence as of the date of this Agreement, and the result of any
of the foregoing is to increase the cost to Lender of making, renewing or
maintaining any LIBO Rate Tranches or to reduce any amount receivable
thereunder; then, in any such case, Borrower shall promptly pay to Lender, as
applicable, upon demand, such amount or amounts as may be necessary to
compensate Lender for any such additional cost incurred or reduced amounts
received.

2.5.2LIBO Rate Lending Unlawful.  If Lender shall determine (which determination
shall, upon notice thereof to Borrower, be conclusive and binding in the absence
of readily demonstrable error) that the adoption of or any change in any law,
treaty, rule, regulation, guideline or in the interpretation or application
thereof by any Governmental Agency makes it unlawful for Lender to make or
maintain any LIBO Rate Tranche, (a) the obligation of Lender to make or continue
any LIBO Rate Tranche shall, upon such determination, forthwith be suspended
until Lender shall notify Borrower that the circumstances causing such
suspension no longer exist, and (b) if required by such law, interpretation or
application, all LIBO Rate Tranches shall automatically convert into Base Rate
Tranches.

2.5.3Funding Losses.  In the event Lender shall incur any loss or expense
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by Lender to make or maintain
any LIBO Rate Tranche) as a result of any continuance, conversion, repayment or
prepayment of the principal amount of, or failure to make or termination of, any
LIBO Rate Tranche on a date other than the scheduled last day of the LIBOR
Period applicable thereto, then, upon written notice of such from Lender to
Borrower, Borrower shall reimburse Lender for such loss or expense within three
(3) Business Days after receipt of such notice.  Such written notice (which
shall include calculations in reasonable detail) shall be conclusive and binding
in the absence of readily demonstrable error.



14

--------------------------------------------------------------------------------

 



2.5.4Increased Costs; Reserves on LIBO Rate Tranches.

2.5.4.1Increased Costs Generally.  If any Change in Law shall: (a) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, Lender (except any
reserve requirement contemplated by Section 2.5.4.5); (b) subject Lender to any
tax of any kind whatsoever with respect to this Agreement or any LIBO Rate
Tranche made by it, or change the basis of taxation of payments to Lender in
respect thereof; or (c) impose on Lender or the London Inter‑Bank Eurodollar
Market any other condition, cost or expense affecting this Agreement or LIBO
Rate Tranches made by Lender and the result of any of the foregoing shall be to
increase the cost to Lender of making or maintaining any of the Loans based on
the LIBO Rate (or of maintaining its obligation to make any such Loan), or to
reduce the amount of any sum received or receivable by Lender hereunder (whether
of principal, interest or any other amount) then, upon request of Lender,
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender for such additional costs incurred or reduction suffered.

2.5.4.2Capital Requirements.  If Lender determines that any Change in Law
affecting Lender or the lending office of Lender where the Loans are deemed to
be maintained or Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on
Lender’s capital or on the capital of Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by Lender, to a level below that
which Lender or Lender’s holding company could have achieved but for such Change
in Law (taking into consideration Lender’s policies and the policies of Lender’s
holding company with respect to capital adequacy), then from time to time
Borrower will pay to Lender such additional amount or amounts as will compensate
Lender or Lender’s holding company for any such reduction suffered.

2.5.4.3Certificates for Reimbursement.  A certificate of Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.5.1,  Section 2.5.4.1 or
Section 2.5.4.2 and delivered to Borrower shall be conclusive absent manifest
error.  Borrower shall pay Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

2.5.4.4Delay in Requests.  Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of Lender’s right to demand such compensation, provided,
however, Borrower shall not be required to compensate Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine‑month period referred to above shall be extended to
include the period of retroactive effect thereof).

2.5.4.5Reserves on LIBO Rate Tranches.  Borrower shall pay to Lender, as long as
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including LIBO funds or deposits (currently known as
“Eurocurrency liabilities”),



15

--------------------------------------------------------------------------------

 



additional interest on the unpaid principal amount of each LIBO Rate Tranche
equal to the actual costs of such reserves allocated to such Loan by Lender (as
determined by Lender in good faith, which determination shall be conclusive),
which shall be due and payable (without duplication, including as contemplated
in the definition of LIBO Rate) on each date on which interest is payable on
such Loan, provided however, Borrower shall have received at least ten (10)
days’ prior notice of such additional interest from Lender.  If Lender fails to
give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

2.5.4.6Compensation for Losses.  Upon demand of Lender from time to time,
Borrower shall promptly compensate Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it as a result of: (i) any continuation,
conversion, payment or prepayment of any LIBO Rate Tranche on a day other than
the last day of the interest period for such LIBO Rate Tranche (whether
voluntary, mandatory, automatic, by reason of acceleration or otherwise); (ii)
any failure by Borrower  to prepay, borrow, continue or convert any LIBO Rate
Trance on the date or in the amount notified by Borrower; or (iii) any
assignment of a LIBO Rate Tranche on a day other than the last day of the
interest period therefor as a result of a request by Borrower; including any
loss of anticipated profits and any loss or expense arising from the liquidation
or reemployment of funds obtained by it to maintain such Loan or from fees
payable to terminate the deposits from which such funds were obtained.  Borrower
shall also pay any customary administrative fees charged by Lender in connection
with the foregoing.  For purposes of calculating amounts payable by Borrower to
Lender under this Section 2.5.4.6, Lender shall be deemed to have funded each
LIBO Rate Tranche made by it at the LIBO Rate for such Tranche by a matching
deposit or other borrowing in the London Inter‑Bank Eurodollar Market for a
comparable amount and for a comparable period, whether or not such LIBO Rate
Tranche was in fact so funded. 

2.5.4.7Survival.  All of Borrower’s obligations under this Section 2.5 shall
survive termination of the Agreement, and repayment of the Loans hereunder.

Notwithstanding anything contained herein to the contrary, Borrower and Lender
agree that Borrower shall only be assessed any of the amounts or charges
described in this Section 2.5.4 to the extent the same are imposed by Lender on
similiarly-situated borrowers of Lender.

2.5.5Notice of Changes or Increased Costs Relating to LIBO Rate
Tranches.  Lender agrees that, as promptly as reasonably practicable after it
becomes aware of the occurrence of an event or the existence of a condition that
would cause it to be affected by any of the events or conditions described in
this Section 2.5, it will notify Borrower of such event and the possible effects
thereof, provided that the failure to provide such notice shall not affect
Lender’s rights to reimbursement as provided for herein.

2.6Additional Payment Terms.  Borrower agrees that matters concerning
prepayments, payments and application of payments shall be in accordance with
Lender’s practices set forth in this Agreement and in the other Transaction
Documents.



16

--------------------------------------------------------------------------------

 



2.6.1Manner and Time of Payment.  All payments of principal, interest and fees
hereunder payable to Lender shall be made, without condition or reservation of
right and free of set‑off or counterclaim, in U.S. dollars and by wire transfer
(pursuant to Lender’s written wire transfer instructions) of immediately
available funds delivered to Lender not later than 12:00 noon  (Cincinnati, Ohio
time) on the date due.  Funds received by Lender after that time and date shall
be deemed to have been paid on the next succeeding Business Day.

2.6.2Payments on Non‑Business Days.  Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder.

2.6.3Application of Payments.  All payments received by Lender from or on behalf
of Borrower shall be applied first to amounts due to Lender to reimburse
Lender’s costs and expenses, including those pursuant to Section 5.6 or
Section 8.5 and, second to accrued interest under the Notes, and third to
principal amounts outstanding under the Notes; provided, however, subject to
Section 8.1.2 of this Agreement, that after the date on which the final payment
of principal with respect to the Loans is due or following and during any Event
of Default, all payments received on account of Borrower’s Liabilities shall be
applied in whatever order, combination and amounts as Lender, in its sole and
absolute discretion, decides, to all costs, expenses and other indebtedness
owing to Lender under the Transaction Documents.

3.CLOSING/DISBURSEMENT.

3.1Closing DeliveriesIn conjunction with and as additional (but independent)
supporting evidence for certain of the covenants, representations and warranties
made by Borrower herein, at the Closing and as a condition precedent to any
disbursement to be made pursuant to this Agreement, Borrower shall deliver or
cause to be delivered to Lender each of the following, each of which shall be in
form and substance satisfactory to Lender, in its sole and absolute discretion:

3.1.1Searches.  Such UCC, tax lien and judgment searches regarding Borrower and
Subsidiary Bank pertaining to the jurisdictions in which Borrower is organized
and headquartered.

3.1.2Opinion.  An opinion of counsel of Borrower in a form reasonably
satisfactory to Lender, dated as of the Closing Date.

3.1.3Transaction Documents.  The Transaction Documents, including the Notes.

3.1.4Authority Documents.



17

--------------------------------------------------------------------------------

 



3.1.4.1.Copies certified by the appropriate secretary of state or Governmental
Agency of (i) the charter of Borrower, and (ii) the articles of association of
Subsidiary Bank.

3.1.4.2.Certificates for (i) Borrower issued by the Secretary of State of the
State of Indiana and (ii) Subsidiary Bank issued by the Secretary of State of
the State of Indiana, evidencing the existence and/or good standing of Borrower
and Subsidiary Bank, as applicable.

3.1.4.3.Copies certified by the Secretary or an Assistant Secretary of Borrower
and the Subsidiary Bank, as applicable, of the Bylaws of Borrower and Subsidiary
Bank.

3.1.4.4.Copies certified by the Secretary or an Assistant Secretary of Borrower
of resolutions of the board of directors of Borrower authorizing the execution,
delivery and performance of this Agreement, the Notes and the other Transaction
Documents.

3.1.4.5.An incumbency certificate of the Secretary or an Assistant Secretary of
Borrower certifying the names of the officer or officers of Borrower (a)
authorized to sign this Agreement, the Notes and the other documents provided
for in this Agreement, and (b) to make the draw on the Term Loan, together with
a sample of the true signature of each such officer (Lender may conclusively
rely on such certificate until formally advised by a like certificate of any
changes therein).

3.1.5Regulatory Consents.  Copies certified by the Secretary or an Assistant
Secretary of Borrower and Subsidiary Bank of all documents evidencing all
necessary consents, approvals and determinations of any Governmental Agency with
respect to this Agreement and the other Transaction Documents and the borrowings
contemplated hereby to the extent such consents, approval and determinations are
required to be received on or prior to Borrower being permitted to request the
draw on the Term Lopan.

3.1.6Instructions.  The Instructions, if any.

3.1.7Fees and Costs of Lender.  Payment of the origination fee described in
Section 2.2.4 and all reasonable costs and expenses incurred by Lender to date
in connection with the transactions contemplated herein, including Lender’s
reasonable attorneys’ fees and expenses and other reasonable fees and expenses
paid or payable to any other parties.

3.1.8Other Requirements.  Such other additional information regarding Borrower,
Subsidiary Bank and their respective assets, liabilities (including any
liabilities arising from, or relating to, legal proceedings) and contracts as
Lender may reasonably require in its sole discretion.

3.1.9Other Documents.  Such other certificates, affidavits, schedules,
resolutions, opinions, notes and/or other documents that are provided for
hereunder or as Lender may reasonably request.

3.2Conditions to Making the Draw under the Term Loan





18

--------------------------------------------------------------------------------

 



.  Notwithstanding anything to the contrary contained herein, the continued
performance, observance and compliance of and with all of the covenants,
conditions and agreements of Borrower contained herein, including but not
limited to the satisfaction of Section 3.1 of this Agreement (whether or not
non‑performance constitutes an Event of Default) and in the other Transaction
Documents shall be further conditions precedent to the draw under the Term Loan
except to the extent waived by Lender.  In addition, Lender shall not be
required to honor Borrower’s request for the draw on the Term Loan at any time
that any of the following is true:

3.2.1Default.  There exists an Event of Default or Unmatured Event of Default.

3.2.2Representations and Warranties.  Any representation or warranty of Borrower
contained herein or any information set forth in the recitals hereto, shall not
be true on and as of the date of the requested draw, with the same effect as
though such representations and warranties had been made, or such information
had been presented, on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date.

3.2.3Approvals.  All necessary or appropriate actions and proceedings have not
been taken in connection with, or relating to, the transactions contemplated
hereby and all documents incident thereto have not been completed and tendered
for delivery, in substance and form reasonably satisfactory to Lender, including
if appropriate in the opinion of Lender, Lender’s failure to have received
evidence of all necessary approvals from Governmental Agencies.

3.2.4Other Documents.  Lender has not received in substance and form reasonably
satisfactory to Lender, all instruments, certificates, affidavits, schedules,
resolutions, opinions, notes, and/or other documents that are provided for
hereunder.

3.2.5Legislation or Proceedings.  Any legislation has been passed or any suit or
other proceeding has been instituted the effect of which is to prohibit, enjoin
(or to declare unlawful or improper) or otherwise materially and adversely
affect, in Lender’s sole and absolute judgment, Borrower’s performance of its
obligations hereunder, or any litigation or governmental proceeding has been
instituted or threatened against Borrower or any Subsidiary or any of their
officers or shareholders that could reasonably be expected to be determined
adversely and, if so determined, have a Material Adverse Effect.

Lender’s refusal to honor Borrower’s request for a draw on the Term Loan on
account of the provisions of this Section 3.2 shall not alter or diminish any of
Borrower’s other obligations hereunder or otherwise prevent any breach or
default of Borrower hereunder from becoming an Event of Default.  The request
for a draw submitted by Borrower hereunder shall constitute an affirmation that
Borrower has performed, observed and complied with its covenants, conditions and
agreements contained herein in all material respects.

4.GENERAL REPRESENTATIONS AND WARRANTIES. 

Borrower hereby covenants, represents and warrants to Lender as follows:

4.1Organization and Authority.



19

--------------------------------------------------------------------------------

 



4.1.1Organization Matters.  Borrower (a) is a corporation duly organized and
validly existing under the laws of the State of Indiana; (b) is duly qualified
as a foreign corporation and in good standing in all jurisdictions in which it
is doing business except where the failure to so qualify would not have a
Material Adverse Effect; (c) has all requisite power and authority, corporate or
otherwise, to own, operate and lease its properties and to carry on its business
as now being conducted, and to enter into this Agreement and the other
Transaction Documents to which it is a party; and (d) is registered as a bank
holding company under the Bank Holding Company Act of 1956, as amended.  Each of
Subsidiary Bank and the other Subsidiaries is duly organized, validly existing
and chartered under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to own, operate and
lease its properties and to carry on its business as now being conducted,
except, in the case of a Subsidiary other than Subsidiary Bank, where the
failure of such Subsidiary to have the requisite power and authority, corporate
or otherwise, to own, operate and lease its properties and to carry on its
business as now being conducted would not have a Material Adverse Effect.  The
deposit accounts of Subsidiary Bank are insured by the FDIC to the fullest
extent permitted by applicable law.  Borrower and Subsidiary Bank have made
payment of all applicable franchise and similar taxes in the State of Indiana,
and in all of the other respective jurisdictions in which they are incorporated,
chartered or qualified, prior to delinquency, except for any such taxes (i)
where the failure to pay such taxes would not have a Material Adverse Effect,
(ii) the validity of which is being contested in good faith and (iii) for which
proper reserves have been set aside on the books of Borrower or Subsidiary Bank,
as the case may be. 

4.1.2Capital Stock of the Subsidiary Bank.  Section 4.1.2 of the Disclosure
Schedule correctly sets forth (a) the state or states in which Subsidiary Bank
owns, leases, operates, maintains, controls or otherwise has an interest in any
bank or branch offices, loan production offices, deposit production offices,
remote service units for the production of deposits or loans, or any ATMs, and
the state or states in which Subsidiary Bank owns or leases any Property used in
its operations, and (b) a list of each class of stock of Subsidiary Bank as well
as the owners of record and beneficial owners thereof, including the number of
shares held by each, and, except as otherwise stated in Section 4.1.2 of the
Disclosure Schedule, there is no plan, agreement or understanding providing for,
or contemplating, the issuance of any additional shares of capital stock of
Subsidiary Bank.  All of the Subsidiary Bank Shares have been duly authorized,
legally and validly issued, are fully paid and are nonassessable, except as
provided in 12 U.S.C. § 55, and the Subsidiary Bank Shares are owned by Borrower
free and clear of all pledges, liens, security interests, charges or
encumbrances, and following the Closing Date, Borrower will own the Subsidiary
Bank Shares free and clear of all pledges, liens, security interests, charges or
encumbrances.  None of the Subsidiary Bank Shares have been issued in violation
of any shareholder’s preemptive rights.  Except as otherwise stated in
Section 4.1.2 of the Disclosure Schedule, there are no outstanding options,
rights, warrants or other agreements or instruments obligating Borrower to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of Subsidiary Bank.

4.2No Impediment to Transactions.



20

--------------------------------------------------------------------------------

 



4.2.1Transaction is Legal and Authorized.  The borrowing of the principal amount
of the Loans, the execution of this Agreement and the other Transaction
Documents and compliance by Borrower or any Subsidiary, as applicable, with all
of the provisions of this Agreement and of the other Transaction Documents are
within the corporate and other powers of Borrower or such Subsidiary, as
applicable.  This Agreement and the other Transaction Documents to which
Borrower or such Subsidiary, as applicable, is a party have been duly
authorized, executed and delivered by Borrower or such Subsidiary, as
applicable, and are the legal, valid and binding obligations of Borrower or such
Subsidiary, as applicable, enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other laws relating to or limiting creditors’
rights or equitable principles generally.

4.2.2No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their terms and conditions will
(a) violate, conflict with or result in a material breach of, or constitute a
material default under: (i) the amended articles of incorporation or code of
regulations of Borrower or the articles of association or bylaws of Subsidiary
Bank; (ii) any of the terms, obligations, covenants, conditions or provisions of
any corporate restriction or of any indenture, mortgage, deed of trust, pledge,
bank loan or credit agreement, or any other material agreement or instrument to
which Borrower is now a party or by which Borrower or any of its properties may
be bound or affected; (iii) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to Borrower; or (iv) any statute, rule or regulation applicable to Borrower, or
(b) result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any property or asset of Borrower or Subsidiary Bank
except in the case of (a)(ii), (a)(iii), (a)(iv) and (b), such violations,
conflicts, breaches, defaults, liens, charges or encumbrances as would not have
a Material Adverse Effect.  Neither Borrower nor Subsidiary Bank is in material
default in the performance, observance or fulfillment of any of the terms,
obligations, covenants, conditions or provisions contained in any material
indenture or other agreement creating, evidencing or securing Indebtedness of
any kind or pursuant to which any such Indebtedness is issued, or other
agreement or instrument to which Borrower or Subsidiary Bank is a party or by
which Borrower or Subsidiary Bank or their respective properties may be bound or
affected.

4.2.3Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Borrower or
Subsidiary Bank and no registrations or declarations are required to be filed by
Borrower or Subsidiary Bank in connection with, or contemplation of, the
execution and delivery of, and performance under, this Agreement and the other
Transaction Documents that have not already been obtained or completed.

4.3Purposes of the Term Loan.

4.3.1Use of Proceeds.  Borrower shall use the proceeds of the Loans solely for
the purposes set forth in Recital C.  Borrower will not use any part of the
proceeds of the Loans (a) directly or indirectly to purchase or carry any margin
security or reduce or retire any indebtedness originally incurred to purchase
any such margin security within the meaning of Regulation U of the FRB, or (b)
so as to involve Borrower or Lender in a violation of Regulation U of the FRB.



21

--------------------------------------------------------------------------------

 



Borrower agrees to execute, or cause to be executed, all instruments necessary
to comply with all of the requirements of Regulation U of the FRB.

4.3.2Usury.  None of the amounts to be received by Lender as interest under the
Notes pursuant to the terms of the Notes and the other Transaction Documents is
usurious or illegal under any applicable law.

4.4Financial Condition.

4.4.1Borrower Financial Statements.  Borrower has delivered to Lender copies of
the consolidated financial statements of Borrower (which financial statements
shall include the financial statement accounts and information of Subsidiary
Bank) as of and for the year ended December 31, 2015 (the “Borrower 2015
Financial Statement Date”), audited by Borrower’s Accountant (the “Borrower 2015
Financial Statements”, which along with any other financial statements of
Borrower provided by it to Lender from time to time are collectively referred to
as the “Borrower’s Financial Statements”).  Borrower 2015 Financial Statements
are true and correct in material respects, have been prepared in accordance with
the respective books of account and records of Borrower and its Subsidiaries,
have been prepared in accordance with GAAP applied on a basis consistent with
prior periods, and fairly and accurately present, in all material respects, the
financial condition of Borrower and its Subsidiaries and their assets and
liabilities and the results of their operations as of such date and for the
fiscal year then ended.  Borrower Financial Statements contain and reflect
provisions for taxes, reserves and other liabilities of Borrower in accordance
with GAAP and applicable banking regulations, rules, and guidelines,
respectively.    Neither Borrower nor Subsidiary Bank has any material debt,
liability or obligation of any nature (whether accrued, contingent, absolute or
otherwise) required to be provided for or disclosed under GAAP that is not
provided for or disclosed in Borrower Financial Statements.

4.4.2Absence of Default.  No event has occurred that either of itself or with
the lapse of time or the giving of notice or both, would give any creditor of
Borrower the right to accelerate the maturity of any indebtedness of Borrower
for borrowed money.  Borrower is not in default under any other lease, agreement
or instrument, or any law, rule, regulation, order, writ, injunction, decree,
determination or award, except for such defaults as would not have a Material
Adverse Effect.

4.4.3Loans.  To Borrower’s knowledge, each loan having an outstanding balance of
more than $1,000,000 and reflected as an asset of Subsidiary Bank in Borrower
Financial Statements is the legal, valid and binding obligation of the obligor
named therein, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other laws relating to or limiting creditors’ rights or equitable
principles generally.  As of the date hereof and the date of any quarterly
compliance certificate delivered under Section 6.3, to Borrower’s knowledge, (a)
no obligor has filed a lawsuit against Subsidiary Bank to avoid the
enforceability of the terms of any loan having an unpaid balance (principal and
accrued interest) in excess of $5,000,000, and (b) no loan having an unpaid
balance (principal and accrued interest) in excess of $5,000,000 is subject to
any valid defense, offset or counterclaim.



22

--------------------------------------------------------------------------------

 



4.4.4Allowance for Loan and Lease Losses.  The allowance for loan and lease
losses shown in Borrower Financial Statements is adequate, in the reasonable
judgment of Borrower, to provide for losses, net of recoveries relating to loans
previously charged off, on loans and leases outstanding as of the date of such
statements or reports.

4.4.5Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Borrower has capital sufficient to carry on its
business and transactions and all businesses and transactions in which it is
about to engage and is solvent and able to pay its debts as they mature.  No
transfer of property is being made and no Indebtedness is being incurred in
connection with the transactions contemplated by this Agreement with the intent
to hinder, delay or defraud either present or future creditors of Borrower or
any Subsidiary.

4.5Title to Properties.

4.5.1Owned Property.  Borrower and the Subsidiaries have, respectively, good and
marketable fee title to all the Property reflected in Borrower Financial
Statements, and good and marketable title to all other property and assets
reflected in Borrower Financial Statements, except for (a) real property and
other assets acquired and/or being acquired from debtors in full or partial
satisfaction of obligations owed to Subsidiary Bank, (b) property or other
assets leased by Borrower or any Subsidiary, and (c) property and assets sold or
otherwise disposed of for their then fair market value subsequent to the date of
Borrower Financial Statements.  Except for property and other assets acquired
and/or being acquired from debtors in full or partial satisfaction of
obligations owed to Subsidiary Bank and property or other assets leased by
Borrower or any Subsidiary, all property and assets of any kind (real or
personal, tangible or intangible) of Borrower and any Subsidiary are free from
any liens, encumbrances or defects in title, except for (a) Permitted Liens and
(b) such defects in title as would not be reasonably expected to have a Material
Adverse Effect.  Except as identified in Section 4.5.1 of the Disclosure
Schedule or as may be filed in connection with any Permitted Lien, no financing
statement under the UCC that names Borrower or Subsidiary Bank as debtor has
been filed and neither Borrower nor Subsidiary Bank has signed any financing
statement or any pledge agreement authorizing any secured party thereunder to
file any such financing statement.

4.5.2Leased Property.  For Property leased by Borrower or any Subsidiary and
necessary in the ordinary course of the business of Borrower and its
Subsidiaries, Borrower and each such Subsidiary enjoy peaceful and undisturbed
possession under all of such Leases under which they are operating, all of which
permit the customary operations of Borrower and any Subsidiary, as
applicable.  None of such Leases is in material default that could have a
Material Adverse Effect.

4.6No Material Adverse Change.  Since Borrower 2015 Financial Statements Date,
the business, operations, properties and assets of Borrower and its
Subsidiaries, taken as a whole, have not been materially and adversely affected
in any way.





23

--------------------------------------------------------------------------------

 



4.7Legal Matters.

4.7.1Compliance with Law.  Borrower and the Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective properties, except where any such failure to comply could not
reasonably be expected to have a Material Adverse Effect.

4.7.2Taxes.  Borrower and each Subsidiary have filed, or obtained an extension
with respect to the filing of, all United States income tax returns and all
material state and municipal tax returns that are required to be filed, and have
paid, or made adequate provision for the payment of, all material taxes that
have become due pursuant to said returns or pursuant to any assessment received
by Borrower or any Subsidiary, prior to delinquency, except such taxes, if any,
as are being contested in good faith and as to which adequate reserves have been
provided.  To the knowledge of Borrower there is not pending any audit,
assessment or other proposed action or inquiry of the Internal Revenue Service
with respect to any material United States income tax liability of Borrower or
any Subsidiary.  To Borrower’s knowledge, Borrower and each Subsidiary have
withheld amounts from their respective employees, shareholders or holders of
public deposit accounts and have complied in all material respects with the tax
withholding provisions of applicable federal, state and local laws and each has
filed all federal, state and material local returns and reports for all years
for which any such return or report would be due with respect to employee income
tax withholding, social security, unemployment taxes, income and other taxes and
all payments or deposits with respect to such taxes have been made in all
material respects within the time period required by law.

4.7.3Regulatory Enforcement Actions.  Except as set forth in Section 4.7.3 of
the Disclosure Schedule, as of the Closing Date none of Borrower, any Subsidiary
or any of their respective officers or directors is operating under any
restrictions, agreements, memoranda, commitments (other than restrictions of
general application) or any other actions of the type described in Section
8.1.1.11 imposed by any Governmental Agency, nor are any such restrictions
threatened or agreements, memoranda or commitments being sought by any
Governmental Agency.

4.7.4Pending Litigation.  Except as otherwise disclosed in Section 4.7.4 of the
Disclosure Schedule and in Borrower’s most recent annual report filed on Form
10‑K and quarterly report on Form 10-Q, there are no actions, suits, proceedings
or written agreements pending, or, to Borrower’s knowledge, threatened in
writing, against Borrower or any Subsidiary at law or in equity or before or by
any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, could reasonably be expected to be determined
adversely and, if so determined, to have a Material Adverse Effect; and none of
Borrower or any Subsidiary is in default with respect to any order, writ,
injunction, or decree of, or any written agreement with, any court, commission,
board or agency, domestic or foreign, if and to the extent that, either
separately or in the aggregate, such default(s) could reasonably be expected to
have a Material Adverse Effect.



24

--------------------------------------------------------------------------------

 



4.7.5RICO.  There are no suits, actions or proceedings pending or, to Borrower’s
knowledge, threatened against Borrower or any Subsidiary, or any of the
principals thereof, under a RICO Related Law.

4.7.6ERISA.  All Employee Benefit Plans (as defined in Section 3(3) of ERISA)
established or maintained by Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate contributes are in material compliance with
applicable requirements of ERISA, and are in material compliance with applicable
requirements (including qualification and non‑discrimination requirements) of
the Code for obtaining the tax benefits the Code permits with respect to such
plans.  Each Employee Benefit Plan which is a group health plan (within the
meaning of Section 5000(b)(1) of the Code) complies with and has been maintained
and operated in material compliance with each of the requirements of Section
4980B of the Code.  Neither Borrower nor any ERISA Affiliate has failed to make
on a timely basis any required contributions or to pay on a timely basis any
amounts with respect to any Employee Benefit Plan or ERISA or any other
applicable law.  No “reportable event” or non‑exempt “prohibited transaction,”
as defined in ERISA, has occurred and is continuing as to any Employee Benefit
Plan and no excise taxes have been incurred or security is required with respect
to any Employee Benefit Plan.  Except as disclosed in Borrower 2015 Financial
Statements or as set forth in Section 4.7.6 of the Disclosure Schedule, no
Employee Benefit Plan has, or as of the Closing Date will have, any amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA) for
which Borrower or any ERISA Affiliate could be liable to any Person under Title
IV of ERISA if any such plan were terminated.  All Employee Benefit Plans are
funded in accordance with Section 412 of the Code (if applicable).  There would
be no obligations under Title IV of ERISA relating to any Employee Benefit Plan
that is a multiemployer plan if any such plan were terminated or if Borrower or
any ERISA Affiliate withdrew from any such plan.  Except as set forth in
Section 4.7.6 of the Disclosure Schedule, and except as required by Section
4980B of the Code or applicable state insurance laws, neither Borrower nor any
ERISA Affiliate has promised any employee medical coverage after termination of
employment, or promised medical coverage to any former employee or other
individual not employed by Borrower or any ERISA Affiliate, and neither Borrower
nor any ERISA Affiliate maintains or contributes to any plan or arrangement
providing medical benefits to employees after their termination of employment or
any other individual not employed by Borrower or any ERISA Affiliate.

4.7.7Environmental.  Except as set forth in Section 4.7.7 of the Disclosure
Schedule, no Property is or, to Borrower’s knowledge, has been a site for the
use, generation, manufacture, storage, treatment, release, threatened release,
discharge, disposal or transportation of any Hazardous Materials other than
those used, stored and released by Borrower within an office in the ordinary
course of business, and neither Borrower nor any Subsidiary has engaged in any
such activities each outside of those performed in the ordinary course of
business within an office.  Each Property, and Borrower and each Subsidiary, are
in compliance with all Hazardous Materials Laws.  Except as set forth in Section
4.7.7 of the Disclosure Schedule, there are no claims or actions (“Hazardous
Materials Claims”) pending or, to Borrower’s knowledge, threatened, nor have
there been any such claims or actions in the past, against Borrower or any
Subsidiary or any Property by any Governmental Agency or by any other Person
relating to any Hazardous Materials or pursuant to any Hazardous Materials Law.





25

--------------------------------------------------------------------------------

 



4.8Borrower Status.

4.8.1Non‑Foreign Status.  Borrower is not a nonresident alien for purposes of
U.S. income taxation and is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as said terms are defined in the Code or
regulations promulgated thereunder).

4.8.2Investment Company Act.  Borrower is not an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

4.8.3No Burdensome Agreements.  None of Borrower or any Subsidiary is a party to
any agreement, instrument or undertaking or subject to any other restriction (a)
that could reasonably be expected to have a Material Adverse Effect, or (b)
under or pursuant to which Borrower or any Subsidiary is or will be required to
place (or under which any other Person may place) a lien (other than Permitted
Liens) upon any of its properties securing Indebtedness either upon demand or
upon the happening of a condition, with or without such demand.

4.9No Misstatement.  The information, exhibits, reports, schedules or documents
furnished by Borrower to Lender in connection with the negotiation, execution or
performance of this Agreement and the funding of the Loans, do not contain any
untrue statement of a material fact, or omit (when taken as a whole) to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances under which such statements were made
when made or furnished to Lender.

4.10Representations and Warranties Generally.  The representations and
warranties set forth in this Agreement or in any other Transaction Document will
be true and correct (a) on the date of this Agreement, (b) as otherwise provided
herein, and (c) as otherwise provided in the quarterly compliance certificates
delivered pursuant to Section 6.3 with the same force and effect as if made on
each such date except to the extent such representations and warranties relate
to an earlier date.  All representations, warranties, covenants and agreements
made in this Agreement or in any certificate or other document delivered to
Lender by or on behalf of Borrower pursuant to or in connection with this
Agreement shall be deemed to have been relied upon by Lender notwithstanding
Lender’s review of any documents or materials delivered by Borrower to Lender
pursuant to the terms hereof and notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf (and Borrower hereby acknowledges such
reliance by Lender in making the Loans and all disbursements thereunder) and,
furthermore, shall survive the making of any or all of the disbursements of
proceeds under the Loans and continue in full force and effect as long as there
remains unperformed any obligations of Borrower to Lender hereunder or under any
of the other Transaction Documents.





26

--------------------------------------------------------------------------------

 



5.GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.  Borrower hereby further
covenants and agrees with Lender that so long as any amount disbursed or
advanced under one or more of the Loans or any obligation of Borrower to Lender
in connection therewith is outstanding: 

5.1Compliance with Transaction Documents.  Borrower shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under each and every one of the Transaction Documents.

5.2Material Transactions.

5.2.1Merger, Consolidation, Loans, and Acquisitions.  Neither Borrower nor any
Subsidiary shall, without Lender’s prior written consent which shall not be
unreasonably withheld or delayed, (a) acquire any other entity; (b) consolidate
with or merge into any other entity, or permit any other entity to consolidate
with or merge into it; (c) make or grant any loan or advance to any officer or
shareholder of Borrower and/or any of the Affiliates except in the ordinary
course of business with full compliance of all applicable laws and regulations;
or (d) pledge, encumber or lien any of its assets (other than to Lender);
provided however, notwithstanding the foregoing and provided that no Event of
Default has occurred and is continuing: (x) Subsidiary Bank shall be permitted
to acquire investment, trust and insurance businesses, (y) Borrower shall be
permitted to acquire the outstanding capital stock of Cheviot Financial, and (z)
Subsidiary Bank shall be permitted to pledge loans (and the collateral therefor)
to Federal Home Loan banks in the ordinary course of business.

5.2.2Reserved

5.2.3Incurring Debt; Liens.  Without the prior written consent of Lender, which
consent shall not be unreasonably withheld or delayed, Borrower shall not
itself, nor shall it cause, permit or allow any Subsidiary to (a) create,
assume, incur, have outstanding, or in any manner become liable in respect of
any Indebtedness other than (i) Indebtedness of Borrower to Lender;
(ii)(A) Indebtedness owed by Borrower or any “affiliate” of Borrower (as defined
in Regulation W of the FRB and Sections 23A and 23B of the Federal Reserve Act)
to the Subsidiary Bank not in violation of Regulation W of the FRB (as amended,
supplemented or otherwise modified); (B) Indebtedness owed by any Subsidiary to
Borrower and (C) Indebtedness owed by any Subsidiary to any Subsidiary;
(iii) Indebtedness of any Person acquired by Borrower that is subordinated to
the Indebtedness under this Agreement as long as Borrower is in compliance both
before and after giving effect to such acquisition with the covenants contained
in Article 7 of this Agreement and no Event of Default exists or would result
from such acquisition; (iv) Indebtedness incurred under Swap Contracts entered
into by Borrower or any Subsidiary in the ordinary course of business to hedge
or mitigate risks to which Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities; and (v) with respect to
obligations of the type specifically excluded from the definition of
“Indebtedness” in this Agreement, or (b) create, assume, incur, suffer or permit
to exist any mortgage, pledge, deed of trust, encumbrance (including the lien or
retained security title of a conditional vendor), security interest, assignment,
lien or



27

--------------------------------------------------------------------------------

 



charge of any kind or character upon or with respect to any of their real or
personal property, including any capital stock owned by Borrower whether owned
at the date hereof or hereafter acquired other than Permitted Liens. 

5.2.4Asset Sales.  Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to sell, lease or otherwise transfer all or substantially
all of its assets to any Person except (a) that Subsidiary Bank may sell assets
in good faith in the ordinary course of its business, (b) Borrower and its
Subsidiaries may sell, assign, lease, transfer or otherwise dispose of property
or assets to Borrower or to another Subsidiary, (c) Borrower and its
Subsidiaries may sell, assign, lease, transfer or otherwise dispose of property
or assets that are obsolete or no longer useful in Borrower’s or such
Subsidiary’s business, (d) Borrower and each Subsidiary may sell, assign or
transfer loans held for sale in the ordinary course of its business, and
(e) Borrower and each Subsidiary may sell, assign, lease or transfer assets
received upon or in lieu of foreclosure and upon assets no longer subject to
leases for the financing of personal property.

5.2.5Subsidiary Capital Stock Matters.  Except in connection with (a) the
exercise or vesting of awards granted under Borrower’s equity-based compensation
plans, and (b) the purchase by Borrower or any of its Affiliates of common
shares of Borrower in the open market as necessary to fund Borrower’s dividend
reinvestment and stock purchase plan and Borrower’s equity-based compensation
plans, Borrower shall not nor shall it permit or allow any Subsidiary to,
redeem, repurchase, acquire or make a liquidating payment (other than to
Borrower or to Subsidiary Bank or any Subsidiary of Subsidiary Bank) with
respect to any of its capital stock or other outstanding securities or otherwise
change its capital structure.

5.2.6Making Loans.  Borrower shall not, nor shall it cause, permit or allow any
Subsidiary to, make any loans or advances, whether secured or unsecured, to any
Person, other than loans or advances made by Subsidiary Bank in the ordinary
course of business and in accordance in all material respects with safe and
sound banking practices in accordance with applicable laws and regulations.

5.2.7Other Matters.  Borrower shall notify Lender of any of the following at
least ten (10) days prior to the effectiveness thereof, or, in the case of
matters described in clause (c) below for which ten (10) days’ pre-effectiveness
notice is not given to Borrower, as soon as practicable: (a) any change in the
name of Borrower or Subsidiary Bank; (b) any change in the headquarters or
principal place of business of Borrower or any Subsidiary; (c) any change in the
persons elected as Chairman, President and Chief Executive Officer of Borrower;
(d) any litigation, suit or administrative proceeding has been initiated which
may materially and adversely affect the operations, financial condition or
business of Borrower or any of its Subsidiaries; (e) any default has occurred
under any note, loan agreement, mortgage or other material agreement to which
Borrower or any of its Subsidiaries is a party which could reasonably be
expected to have a Material Adverse Effect; (f) the issuance, execution or
adoption of any formal or informal (whether voluntary or involuntary) regulatory
action of the type described in Section 8.1.1.10 with respect to Borrower or
Subsidiary Bank at the request of any Governmental Agency; and (g) any material
change in the capital structure of Borrower.

5.3Subsidiary Bank Shares





28

--------------------------------------------------------------------------------

 



.

5.3.1Encumbrance.  Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to directly or indirectly create, assume, incur, suffer or
permit to exist any pledge, encumbrance, security interest, assignment, lien or
charge of any kind or character on the Subsidiary Bank Shares. Borrower shall
not itself, nor shall it cause, permit or allow any Subsidiary to sell,
transfer, issue, reissue, exchange or grant any option with respect to any
Subsidiary Bank Shares other than sales, transfers, issuances, reissuances,
exchanges or grants to Borrower or any Subsidiary.

5.3.2Dilution.  Borrower shall not itself, nor shall it cause, permit or allow
any Subsidiary to cause or allow the percentage of Subsidiary Bank Shares owned
directly or indirectly by Borrower to diminish as a percentage of the
outstanding capital stock of Subsidiary Bank.

5.4Business Operations.

5.4.1Compliance with Transaction Documents.  Borrower shall not breach or fail
to perform or observe in any material respect any of the terms and conditions of
the Notes or any other Transaction Document.  For purposes of this Agreement,
any failure by Borrower to pay any amounts under the Agreement, the Notes or any
other Transaction Document when due (taking into account any applicable cure
period) shall be deemed to be material.

5.4.2Affiliate Transactions.  Other than transactions between or among Borrower
and its Subsidiaries, Borrower shall not itself, nor shall it cause, permit or
allow any Subsidiary to enter into any transaction including the purchase, sale
or exchange of property or the rendering of any service, with any Affiliate
except in the ordinary course of business and in accordance with applicable laws
and regulations, and pursuant to the reasonable requirements of Borrower’s or
such Affiliate’s business and upon fair and reasonable terms consistent with
applicable laws and regulations and no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.

5.4.3Insurance.  At its sole cost and expense, Borrower will maintain, and will
cause each Subsidiary to maintain, bonds and insurance to such extent, covering
such risks and with such deductibles and self-insurance as are usual and
customary for owners of similar businesses and properties in the same general
area in which Borrower or a Subsidiary operates, including insurance for fire
and other risks insured against by extended coverage, public liability
insurance, workers’ compensation insurance.  All such bonds and policies of
insurance shall be in a form, in an amount and with issuers/insurers recognized
as adequate by prudent business persons.

5.5Compliance with Laws.

5.5.1Generally.  Borrower shall comply and cause each Subsidiary to comply in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions in respect of the conduct of their respective businesses and
the ownership of their respective properties, except



29

--------------------------------------------------------------------------------

 



in such instances in which the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

5.5.2Regulated Activities.  Borrower shall not itself, nor shall it cause,
permit or allow any Subsidiary to (a) engage in any business or activity not
permitted by all applicable laws and regulations, including the FDI Act and any
regulations promulgated thereunder, or (b) make any loan or advance secured by
the capital stock of another bank or depository institution, or, in connection
therewith,  acquire the capital stock, assets or obligations of or any interest
in another bank or depository institution, in each case other than in the
ordinary course of business and in accordance with applicable laws and
regulations.

5.5.3Taxes.  Borrower shall promptly pay and discharge all taxes, assessments
and other governmental charges imposed upon Borrower or any Subsidiary or upon
the income, profits, or property of Borrower or any Subsidiary and all claims
for labor, material or supplies that, if unpaid, might by law become a lien or
charge upon any material property of Borrower or any Subsidiary; provided,
however, that none of Borrower or any Subsidiary shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and adequate reserves
therefor shall be maintained on the books of Borrower and such Subsidiary.

5.5.4ERISA.  As soon as possible, and in any event within ten Business Days,
after: (a) Borrower or any ERISA Affiliate knows that with respect to any
Employee Benefit Plan, a “prohibited transaction,” a “reportable event,” or any
other event or condition which could subject Borrower or any ERISA Affiliate to
liability under ERISA or the Code; or (b) the institution of steps by Borrower
or any ERISA Affiliate to withdraw from, or the institution of any steps by any
party to terminate, any Employee Benefit Plan; has or may have occurred,
Borrower shall deliver to Lender a certificate of a responsible officer setting
forth the details of such matter, the action that Borrower proposes to take with
respect thereto, and, when known, any action taken or threatened by the Internal
Revenue Service, the U.S. Department of Labor, or the Pension Benefit Guaranty
Corporation.  For purposes of this covenant, Borrower shall be deemed to have
knowledge of all facts known by the fiduciaries of any Employee Benefit Plan of
Borrower or any ERISA Affiliate.

5.5.5Environmental Matters.  Borrower shall: (a) exercise, and cause each
Subsidiary to exercise, due diligence in order to comply with all Hazardous
Materials Laws; (b) promptly advise Lender in writing and in reasonable detail
of (i) any Condition or Release required to be reported to any Governmental
Agency under any applicable Hazardous Materials Laws with respect to any
Property, (ii) any and all non-privileged written communications with respect to
Hazardous Materials Claims or any Condition or Release required to be reported
to any Governmental Agency with respect to any Property, (iii) any remedial
action taken by Borrower or any other Person in response to (A) any Hazardous
Material on, under or about any Property, the existence of which is reasonably
likely to give rise to a Hazardous Materials Claim, or (B) any Hazardous
Materials Claim that could reasonably be expected to have a Material Adverse
Effect, (iv) Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Property that could cause such
Property or any part thereof to be subject to any materially adverse
restrictions on the ownership, occupancy, transferability or use thereof under
any Hazardous Materials Law, and (v) with respect to any Property any request
for information from any Governmental Agency indicating that such Governmental
Agency has initiated an



30

--------------------------------------------------------------------------------

 



investigation as to whether Borrower or any Subsidiary may be potentially
responsible for a Condition or Release or threatened Condition or Release of
Hazardous Materials; (c) at its own expense, provide copies of such documents as
Lender may reasonably request in relation to any matters disclosed pursuant to
this Section 5.5.5; (d) promptly take any and all necessary remedial action in
connection with any Condition or Release or threatened Condition or Release on,
under or from any Property in order to comply with all applicable Hazardous
Materials Laws.  In the event Borrower or any Subsidiary undertakes any remedial
action with respect to such Hazardous Material on, under or about any Property,
Borrower or such Subsidiary shall conduct and complete such remedial action in
compliance with all applicable Hazardous Materials Laws and in accordance with
the policies, orders and directives of all Governmental Agencies.  Borrower
shall permit Lender, from time to time and in its sole and absolute discretion,
to retain, at Borrower’s expense, an independent professional consultant to
review any report relating to Hazardous Materials prepared by or for Borrower or
any Subsidiary, and at reasonable times and subject to reasonable conditions to
conduct its own investigation of any Property, and if reasonably requested by
Lender, Borrower agrees to use commercially reasonable efforts to obtain
permission for Lender’s professional consultant to conduct its own investigation
of any Property and shall cause each Subsidiary to do the same.  If reasonably
requested by Lender, Borrower shall grant to Lender, its agents, employees,
consultants, and contractors the right to enter into or on to, at reasonable
times, any Property to perform such tests on such Property as are reasonably
necessary to conduct such investigation.  Borrower shall promptly notify Lender
of (1) any acquisition of stock, assets, or property by Borrower or any
Subsidiary that reasonably would be expected to expose Borrower or any
Subsidiary to, or result in, a Hazardous Materials Claim that would have a
Material Adverse Effect or that would be expected to have a Material Adverse
Effect on any governmental authorization, license, permit or approval then held
by Borrower or any Subsidiary, and (2) any proposed action outside the normal
course of business to be taken by Borrower or any Subsidiary to commence
industrial or other operations that could subject Borrower or any Subsidiary to
additional laws, rules or regulations, including, laws, rules and regulations
requiring additional environmental permits or licenses.

5.5.6Environmental Indemnity.  To the extent permitted under applicable laws or
regulations, Borrower hereby agrees to defend, indemnify and hold harmless
Lender, its directors, officers, employees, agents, successors and assigns
(including any participants in any Loan) from and against any and all losses,
damages, liabilities, claims, actions, judgments, court costs and legal or other
expenses (including reasonable attorneys’ fees and expenses) which Lender may
incur as a direct or indirect consequence of (a) any Hazardous Materials Claim
or any other violation of a Hazardous Materials Law, or (b) the use, generation,
manufacture, storage, disposal, threatened disposal, transportation or presence
of Hazardous Materials in, on, under or about the Property or otherwise by
Borrower or any Subsidiary.  Borrower’s duty and obligations to defend,
indemnify and hold harmless Lender shall survive the cancellation of the Notes
and any other Transaction Documents.

5.5.7Corporate Existence.  Except in connection with a consolidation or merger
in compliance with Section 5.2.1, Borrower shall do or cause to be done all
things necessary to maintain, preserve and renew its corporate existence and
that of Subsidiary Bank and its and their rights and franchises, and comply in
all material respects with all related laws applicable to Borrower or Subsidiary
Bank.



31

--------------------------------------------------------------------------------

 



5.5.8USA Patriot Act Matters.  Borrower shall not, nor shall it cause, permit or
allow, any Subsidiary (a) to be or become subject at any time to any law,
regulation, or list of any Government Agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, or (b) to fail to provide documentary or other evidence of
Borrower’s identity as may be reasonably requested by Lender at any time to
enable Lender to verify Borrower’s identity or to comply with any applicable law
or regulation, including Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (the “Act”).  Lender hereby notifies Borrower and each other Loan
Party that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies such loan party, which information
includes the name and address of such loan party and other information that will
allow Lender to identify such loan party in accordance with the Act

5.6Lender Expenses.  Whether or not the a draw on the Term Loan is made,
Borrower will (a) pay all reasonable costs and expenses of Lender incident to
the transactions contemplated by this Agreement including all costs and expenses
incurred in connection with the preparation, negotiation and execution of the
Transaction Documents, or in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Notes or the other
Transaction Documents, including Lender’s out-of-pocket expenses and the
reasonable charges and disbursements to counsel retained by Lender, and (b) pay,
on demand, and save Lender and all other holders of the Notes harmless against
any and all liability with respect to, amounts payable as a result of (i) any
taxes (other than taxes on net income) that may be determined to be payable in
connection with the execution and delivery of this Agreement, the Notes or the
other Transaction Documents, or any modification, amendment or alteration of the
terms or provisions of this Agreement, the Notes or the other Transaction
Documents, if and to the extent Borrower is liable for such taxes pursuant to
the other provisions of this Agreement, (ii) any interest or penalties resulting
from nonpayment or delay in payment of such expenses, charges, disbursements,
liabilities or taxes, and (iii) any income taxes in respect of any reimbursement
by Borrower for any of such violations, taxes, interests or penalties paid by
Lender.  The obligations of Borrower under this Section 5.6 shall survive the
repayment in full of the Notes.  Any of the foregoing amounts incurred by Lender
and not paid by Borrower within ten (10) days after demand by Lender shall bear
interest from the date incurred at the rate of interest in then effect for a
LIBO Rate Tranche plus 3% per annum and shall be deemed part of Borrower’s
Liabilities hereunder.

5.7Ownership of Subsidiaries.  Borrower shall own, directly or indirectly, one
hundred percent (100%) of the outstanding capital stock and ownership interest
(as applicable) of its Subsidiaries and shall not own less than one hundred
percent (100%) of the outstanding capital stock or ownership interest of any
Subsidiary without first obtaining the prior written consent of
Lender.  Furthermore, Borrower will not create, incur or permit to exist any
pledge, encumbrance or lien against the capital stock or ownership interest of
its Subsidiaries. 

5.8Dividends by Subsidiary Bank.



32

--------------------------------------------------------------------------------

 



 Borrower shall cause the Subsidiary Bank to not issue dividends above its
reported earnings for the current year plus its earnings for the two immediately
preceding years, less dividends paid to Borrower over the same time period.

5.9Intentionally omitted. 

5.10Transfer of Criticized, Classified or Non-Performing Assets.      Borrower
shall not accept the transfer of any criticized, classified or non-performing
asset from the Subsidiary Bank, nor shall Borrower permit or allow the
Subsidiary Bank to transfer any criticized, classified or non-performing asset
to Borrower or any Subsidiary of Borrower; provided however, the foregoing shall
not prohibit the Subsidiary Bank from transferring criticized, classified and
non-performing assets to any one or more wholly owned Subsidiaries of the
Subsidiary Bank if and only to the extent such transferred assets shall continue
to be included in the calculations contemplated by Section 7.3 and Section 7.4
of this Agreement, as the case may be.

5.11Intentionally omitted.

5.12Dividends by Borrower.  Borrower shall not declare or pay any dividends to
its shareholders if an Event of Default is then occurring or the payment thereof
would cause the occurrence of an Event of Default.

5.13Change in Capital Structure.  Borrower shall not make, permit or cause a
material change in Borrower’s capital structure without the prior written
approval of Lender.

5.14Inspection Rights.  Borrower shall permit and cause the Subsidiaries to
permit Lender, through Lender’s employees, attorneys, accountants or other
agents, to inspect any of the properties, non-privileged corporate books and
financial books and records of Borrower and any Subsidiary at such times as
Lender reasonably may request upon reasonable advance notice to Borrower,
subject to Borrower’s or such Subsidiary’s confidentiality and privacy
obligations under applicable laws and regulations.  Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates (it being agreed that the
Persons to whom such disclosure is made shall be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction Lender or its Affiliates, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) in connection with the exercise of any remedies hereunder or
under any other Transaction Document or any action or proceeding relating to
this Agreement or any other Transaction Document or the enforcement of rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights and obligations under this Agreement, (f) with the consent of Borrower or
(g) to the extent such Information (x) becomes publicly





33

--------------------------------------------------------------------------------

 



available other than as a result of a breach of this Section or (y) becomes
available to Lender or its Affiliates on a nonconfidential basis from a source
other than Borrower.  For purposes of this Section, “Information” means all
information received from Borrower or any Subsidiary relating to Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Lender on a nonconfidential basis prior to
disclosure by Borrower or any Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as a
reasonable person would accord to such person’s own confidential information and
as may otherwise be required under applicable laws and regulations.

Lender acknowledges that (a) the Information may include material non-public
information concerning Borrower or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including United States federal and state
securities laws and privacy laws.

6.REPORTING.  For so long as any of the Loans or any obligation of Borrower to
Lender in connection therewith is outstanding, Borrower shall furnish and
deliver or cause to be furnished and delivered to Lender:

6.1Annual.  As soon as available, but in any event not more than ninety (90)
days after the close of each fiscal year of Borrower, or within such further
time as Lender may permit, consolidated audited financial statements for
Borrower and the Subsidiaries, including a balance sheet, a statement of income,
a statement of comprehensive income, a statement of stockholders’ equity and a
statement of cash flows, prepared in accordance with GAAP consistently applied
throughout the periods reflected therein, which financial statements shall be
accompanied by the unqualified opinion of Borrower’s Accountant.

6.2Quarterly.  As soon as available, but in any event not more than sixty (60)
days after the close of each of the first three (3) quarterly periods of each
fiscal year of Borrower with respect to Section 6.2(a) and not more than sixty
(60) days after the close of each quarterly period of each fiscal year of
Borrower with respect to Section 6.2(b) through Section 6.2(d) inclusive, or
within such further time as Lender may permit: (a) a copy of the consolidated
financial statements of Borrower regarding such quarter, including a balance
sheet, a statement of income, a statement of comprehensive income, a statement
of stockholders’ equity and a statement of cash flows for the quarter then
ended; (b) the call reports filed by Subsidiary Bank with federal bank
regulatory agencies; and (c) Forms FRY‑9C and FRY-9LP filed by Borrower with
federal bank regulatory agencies. 

6.3Compliance Certificate





34

--------------------------------------------------------------------------------

 



.  Borrower shall furnish Lender, at the same time as the financial reports
referred to in Section 6.1 and Section 6.2(a) inclusive, a quarterly compliance
certificate in the form attached as Exhibit B hereto.  Such quarterly compliance
certificate shall be signed by any one of the Chief Executive Officer,
President, Chief Financial Officer or Treasurer of Borrower and shall also
contain, in a form and with such specificity as is reasonably satisfactory to
Lender, such additional information as Lender shall have reasonably requested by
Borrower prior to the submission thereof.

6.4Copies of Other Reports and Correspondence.  To the extent permitted by law,
promptly after same are available, or, in the case of clause (c) below, promptly
following Lender’s reasonable request therefor, copies of each of the following:
(a) each annual report, proxy or financial statement or other report or
communication sent by Borrower or any Subsidiary to the shareholders of
Borrower; (b) all annual, regular, periodic and special reports and registration
statements that Borrower or Subsidiary Bank may file or be required to file with
any federal or state banking regulatory agency or any other Governmental Agency
or with any securities exchange; and (c) non-privileged written reports
presented to the board of directors of Borrower or Subsidiary Bank (including
reports relating to delinquent, classified or assets requiring special attention
or monitoring) as Lender may reasonably request from time to time; (d) promptly
upon receipt thereof, one copy of each written audit report submitted to
Borrower by Borrower’s Accountant.

6.5Proceedings.  Promptly after receiving knowledge thereof, but in no event
later than the thirtieth (30th) day following receipt, notice in writing of all
charges, assessments, actions, suits and proceedings (as well as notice of the
outcome of any such charges, assessments, actions, suits and proceedings) that
are initiated by, or brought before, any court or Governmental Agency, in
connection with Borrower or any Subsidiary; provided,  however, Borrower shall
not be obligated to provide such notice in connection with any of the foregoing
that could not reasonably be expected to be determined adversely and, if so
determined, to have a Material Adverse Effect.

6.6Event of Default; Material Adverse Change.  Promptly after the occurrence
thereof, notice of any other matter that has resulted in, or could reasonably be
expected to result in, a Default, an Unmatured Event of Default, an Event of
Default or that could reasonably be expected to have a Material Adverse Effect.

6.7Issuance of Subsidiary Bank Capital Instruments.  An amended Section 4.1.2 of
the Disclosure Schedule in the event that Subsidiary Bank issues any capital
stock or any other instrument that qualifies as capital for regulatory
purposes. 

6.8Other Information Requested by Lender.  Such other information concerning the
business, operations, financial condition and regulatory status of Borrower or
any Subsidiary as Lender may from time to time reasonably request in compliance
with applicable laws and regulations.





35

--------------------------------------------------------------------------------

 



6.9Electronic Delivery of Reporting Materials.   Borrower shall be deemed to be
in compliance with its delivery obligations under this Section 6 (with the
exception of Section 6.3) with respect to any documents or information that is
publicly filed or delivered electronically and if so filed or delivered
electronically, shall be deemed to have been delivered for purposes of this
Agreement on the date (i) on which Borrower posts such documents, or provides a
link thereto on Borrower’s website on the Internet; or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which Lender has access (whether a commercial, third-party website or
whether sponsored by Lender).

7.FINANCIAL COVENANTS.  For so long as any of the Loans or any obligation of
Borrower to Lender in connection therewith is outstanding:

7.1Capitalization.  Borrower (on a consolidated basis) shall, and shall cause
Subsidiary Bank to, maintain, as of the last day of each fiscal quarter of
Borrower, such capital as may be necessary to cause (a) Borrower to qualify as
“well capitalized” and (b) the Subsidiary Bank to qualify as “well capitalized,”
each in accordance with the rules, regulations and applicable guidance of its
respective primary federal regulator, as in effect from time to time and
consistent with the financial information and reports filed with the appropriate
Governmental Agency as contemplated in Section 6 hereof.

7.2Total Risk‑Based Capital Ratio.  The Subsidiary Bank shall maintain, and
Borrower shall cause Subsidiary Bank to maintain, a “Total Risk‑Based Capital
Ratio” (Total Capital divided by Total Risk‑Based Assets) equal to or in excess
of twelve percent (12.00%), measured as of the last day of each fiscal quarter
of the Subsidiary Bank commencing with the fiscal quarter ending March 31,
2016.  All ratios and capital amounts required in this Section shall be
calculated in accordance with the rules, regulations and applicable guidance of
the applicable primary federal regulator as in effect from time to time and
shall be derived from and be consistent with the applicable quarterly financial
statements filed with the appropriate Governmental Agency, as contemplated in
Section 6 hereof.

7.3Nonperforming Assets to Tangible Capital Ratio plus Allowance for Loan
Losses  .  The Subsidiary Bank shall maintain, and Borrower shall cause the
Subsidiary Bank to maintain, a ratio of Nonperforming Assets divided by the sum
of (a) Tangible Capital plus (b) the Allowance for Loan Losses of not more than
fifteen percent (15%), measured as of the last day of each fiscal quarter of the
Subsidiary Bank commencing with the fiscal quarter ending March 31, 2016.  For
purposes of this Agreement, “Nonperforming Assets” shall mean the sum of all
other real estate owned and repossessed assets, non‑accrual loans and loans on
which any payment is ninety (90) or more days past due but which continue to
accrue interest but excluding any troubled debt restructurings (so long as any
such troubled debt restructurings continue to accrue interest);  “Tangible
Capital” shall mean the total amount of (i) the capital stock, plus (ii) the
surplus, plus 





36

--------------------------------------------------------------------------------

 



(iii) the undivided profits, plus (iv) accumulated other comprehensive income
minus (v) all intangibles.  “Allowance for Loan Losses” shall mean the amount of
such balance sheet account of Subsidiary Bank which, in all cases, shall be
derived from the quarterly reports filed with the applicable primary federal
regulator and shall be consistent with the financial information and reports
contemplated in Section 6 hereof.

7.4Allowance for Loan Losses to Nonperforming Loans. The Subsidiary Bank shall
maintain, and Borrower shall cause the Subsidiary Bank to maintain, a ratio of
the Allowances for Loan Losses to Nonperforming Loans (Allowance for Loan Losses
divided by Nonperforming Loans) of not less than seventy percent (70%), measured
as of the last day of each calendar quarter of the Subsidiary Bank commencing
with the fiscal quarter ending March 31, 2016.  For purposes of this Agreement,
“Nonperforming Loans” shall mean the sum of all non-accrual loans and loans on
which any payment is ninety (90) or more days past due but which continue to
accrue interest, but excluding any troubled debt restructurings (so long as any
such troubled debt restructurings continue to accrue interest), and “Allowance
for Loan Losses” shall have the meaning given to that term in Section 7.3 above.

7.5Minimum Fixed Charge Coverage Ratio.  Borrower shall maintain a Fixed Charge
Coverage Ratio in an amount that equals or exceeds 1.50 to 1.00, commencing with
the quarter ending March 31, 2016 and for each quarter thereafter.  The items
used in this ratio shall be determined on a trailing twelve (12) month
basis.  For purposes of this Section, “Fixed Charge Coverage Ratio” shall mean
with respect to the applicable period, the ratio of Borrower’s (i) the sum of
net income plus interest expense plus non-cash expenses minus non-cash income
minus dividends paid to outside shareholders, to (ii) the sum of interest
expense plus one-fifth (1/5) of the Term Loan Amount plus the amount of
regularly scheduled principal payments due during the tested period on any
indebtedness of Borrower due to any party or entity other than Lender (which, in
all cases, shall be derived from the quarterly reports filed with the applicable
primary federal regulator and shall be consistent with the financial information
and reports contemplated in Section 6 hereof). For purposes of this Section 7.5,
net income is to be adjusted to include in its calculation any one time adjusted
income expenses as well as exclude in its calculation any one time extraordinary
gains.

8.BORROWER’S DEFAULT.

8.1Borrower’s Defaults and Lender’s Remedies.

8.1.1Events of Default.  Regardless of whether Borrower has given the required
notice under Section 6.6, the occurrence of one or more of the following will
constitute a “Default” and each of the events described below shall be an “Event
of Default” under this Agreement:

8.1.1.1.Borrower fails to pay (a) any principal on any Note when due, (b) any
interest on any Note when the same becomes due, or (c) any other fees, charges,
costs



37

--------------------------------------------------------------------------------

 



or expenses under this Agreement or any other Transaction Document within five
(5) days after the same becomes due (or, if no due date is provided therefor,
five (5) days after payment is requested); or 

8.1.1.2.Failure of Borrower or any Subsidiary to cure any breach of Sections
6.1, 6.2, 6.3, and 6.7 of this Agreement within thirty (30) days after its
receipt of a notice from Lender.

8.1.1.3.Failure of Borrower or any Subsidiary to perform or observe in all
material respects any agreement, undertaking, instrument, term, provision,
obligation, condition, or covenant (other than any such failure that results in
an Event of Default as expressly provided in any other clause of this
Section 8.1.1) required to be performed or observed by Borrower or any
Subsidiary hereunder or under any other Transaction Document; or

8.1.1.4.Any financial information, statement, certificate, representation or
warranty given to Lender by or concerning Borrower in connection with entering
into this Agreement or any other Transaction Documents, or required to be
furnished under the terms hereof or thereof, proves untrue or misleading in any
material respect (as determined by Lender in the exercise of its reasonable
judgment) as of the time when given; or

8.1.1.5.Borrower defaults, or otherwise fails to satisfy all of its obligations
(except if each such default or failure to satisfy any such obligation has been
waived by the holder of such Indebtedness in writing), under the terms of any
loan agreement, promissory note, lease, conditional sale contract or other
agreement, document or instrument evidencing, governing or securing any
Indebtedness (other than the Loans) in excess of $1,000,000 owing by Borrower to
any third party, in each case beyond any period of cure, notice or grace
provided for in the instrument or instruments evidencing such Indebtedness and
after giving effect to any forbearance arrangements relating thereto; or

8.1.1.6.Any “Event of Default” or “Default” as defined under any of the
Transaction Documents (other than this Agreement) occurs and is continuing, in
each case beyond any period of grace provided for therein; or

8.1.1.7.The wind-down or dissolution of Borrower; or

8.1.1.8.The execution by Borrower in favor of any Person, other than Lender, of
any financing agreements or similar arrangements of any kind whatsoever relating
to or otherwise creating an interest in all or any part of the Subsidiary Bank
Shares; or

8.1.1.9.Intentionally omitted.

8.1.1.10.Any order or decree is entered by any court of competent jurisdiction
directly or indirectly enjoining or prohibiting Borrower from performing any of
its obligations under this Agreement or any of the other Transaction Documents,
and such order or decree is not vacated, and the proceedings out of which such
order or decree arose are not dismissed, within sixty (60) days after the
granting of such decree or order; or



38

--------------------------------------------------------------------------------

 



8.1.1.11.The FRB, the Indiana Department of Financial Institutions, the FDIC or
any other Governmental Agency charged with the regulation of depository
institutions: (a) issues to Borrower or Subsidiary Bank, or initiates any
action, suit or proceeding to obtain against, impose on or require from Borrower
or Subsidiary Bank, a memorandum of understanding (other than a
compliance-related memorandum of understanding that would not impose material
restrictions as the business of Borrower or Subsidiary Bank and would not, in
the reasonable determination of Borrower, require disclosure under the federal
securities laws), a cease and desist order or similar regulatory order, the
assessment of civil monetary penalties (other than de minimis civil monetary
penalties imposed in connection with technical violations of laws or regulations
that do not exceed, in the aggregate, $100,000), articles of agreement, a
capital restoration plan, any restrictions or limitations that prevent or as a
practical matter impair the payment of dividends other than a deficit in
dividend capacity (as that term is defined in Section 5.9)or the payments of any
debt by Borrower or Subsidiary Bank, restrictions or limitations that make the
payment of the dividends by Borrower or Subsidiary Bank subject to prior
regulatory notice or approval, a notice or finding under Section 8(a) of the FDI
Act, or any similar enforcement action, measure or proceeding; or (b) proposes
or issues to any executive officer or director of Borrower or Subsidiary Bank,
or initiates any action, suit or proceeding to obtain against, impose on or
require from any such officer or director, a cease and desist order or similar
regulatory order, a removal order or suspension order, or the assessment of
civil monetary penalties (other than de minimis civil monetary penalties imposed
in connection with technical violations of laws or regulations that do not
exceed, in the aggregate, $100,000); or

8.1.1.12.The filing of formal charges by any Governmental Agency, including the
issuance of an indictment, under a RICO Related Law against Borrower or
Subsidiary Bank; or

8.1.1.13.Uninsured final judgment or judgments for the payment of money in an
amount in excess of $1,000,000 is or are outstanding against Borrower or against
any of its property or assets, and any one of such judgments has remained
unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a period of
sixty (60) days from the date of its entry; or

8.1.1.14.Subsidiary Bank is notified that it is considered an institution in
“troubled condition” within the meaning of 12 U.S.C. Section 1831i and the
regulations promulgated thereunder, or if a conservator or receiver is appointed
for Subsidiary Bank; or

8.1.1.15.Borrower or Subsidiary Bank becomes insolvent or is unable to pay its
debts as they mature; or makes an assignment for the benefit of creditors or
admits in writing its inability to pay its debts as they mature; or suspends
transaction of its usual business; or if a trustee, conservator or receiver of
any substantial part of the assets of Borrower or Subsidiary Bank is applied for
or appointed, or

8.1.1.16.Any proceedings involving Borrower or Subsidiary Bank are commenced by
or against Borrower or Subsidiary Bank under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law or
statute of the federal government or any state government, and, in the case of
an involuntary proceeding, either (a) such proceeding is not dismissed within
sixty (60) days after the commencement thereof, or (b) an order shall be entered
approving the petition in such proceeding; or



39

--------------------------------------------------------------------------------

 



8.1.1.17.Borrower applies for, consents to or acquiesces in the appointment of a
trustee, receiver, conservator or liquidator for itself under Chapter 7 or
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Code Provisions”), or in the
absence of such application, consent or acquiescence, a trustee, conservator,
receiver or liquidator is appointed for Borrower under the Bankruptcy Code
Provisions, or any bankruptcy, reorganization, debt arrangement or other
proceeding or any dissolution, liquidation, or conservatorship proceeding is
instituted by or against Borrower under the Bankruptcy Code Provisions, or if
Borrower is enjoined, restrained or in any way prevented from conducting all or
any material part of its business under the Bankruptcy Code Provisions; or
Subsidiary Bank applies for, consents to or acquiesces in the appointment of a
receiver for itself, or in the absence of such application, consent or
acquiescence, a receiver is appointed for Subsidiary Bank; or

8.1.1.18.The capital stock of Subsidiary Bank is attached, seized, subjected to
a writ of distress warrant, or is levied upon or becomes subject to any lien,
claim, security interest or other encumbrance of any kind, or comes within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors.

8.1.2Lender’s Remedies.  Upon the occurrence of any Event of Default, Lender
shall have the right, if such Event of Default shall then be continuing, in
addition to all the remedies conferred upon Lender by law or equity or the terms
of any Transaction Document, to do any or all of the following, concurrently or
successively, without notice to Borrower; provided, however, upon the occurrence
of an Event of Default identified in any of Section 8.1.1.15   through Section
8.1.1.17 inclusive, the unpaid principal amount under the Loans, all interest
and all other amounts outstanding under this Agreement or any other Transaction
Document shall automatically become due and payable without further act of
Lender:

8.1.2.1.Declare the Notes to be, and they shall thereupon become, immediately
due and payable without presentment, demand, protest or notice of any kind, all
of which are hereby expressly waived, anything contained herein or in the Notes
to the contrary notwithstanding; or

8.1.2.2.Terminate Lender’s obligations under this Agreement to extend credit of
any kind or to make any disbursement, whereupon the commitment and obligation of
Lender to extend credit or to make disbursements hereunder shall terminate.

8.2Protective Advances.  If an Event of Default occurs, Lender may (but shall in
no event be required to) cure any such Event of Default and any amounts expended
by Lender in so doing, as determined by Lender in its sole and absolute
discretion, shall (a) be deemed advanced by Lender under an obligation to do so
regardless of the identity of the person or persons to whom such funds are
furnished, (b) constitute additional advances hereunder, the payment of which is
additional indebtedness evidenced by the Notes, and (c) become due and owing, at
Lender’s demand, with interest accruing from the date of disbursement thereof
until fully paid at the Default Rate.

8.3Other Remedies





40

--------------------------------------------------------------------------------

 



.  Nothing in this Article 8 is intended to restrict Lender’s rights under any
of the other Transaction Documents, other related documents, or at law or in
equity, and Lender may exercise such rights and remedies as and when they are
available.

8.4No Lender Liability.  To the extent permitted by law, Lender shall have no
liability for any loss, damage, injury, cost or expense resulting from any
action or omission by it, or any of its representatives, which was taken,
omitted or made in good faith.

8.5Preservation of Rights.  No delay or omission of Lender to exercise any right
under the Transaction Documents shall impair such right or be construed to be a
waiver of any Event of Default or an acquiescence therein, and the making of a
credit extension notwithstanding the existence of an Event of Default or the
inability of Borrower to satisfy the conditions precedent to such credit
extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Transaction Documents
whatsoever shall be valid unless in writing signed by Lender required pursuant
to Section 9.15, and then only to the extent in such writing specifically set
forth.  All remedies contained in the Transaction Documents or by law afforded
shall be cumulative and all shall be available to Lender until (a) each and all
obligations of Borrower owing to Lender have been irrevocably paid and performed
in full and (b) Lender no longer has any commitment to provide any financial
accommodations to Borrower or any other Loan Party under any Loan
Document.Lender’s Fees and Expenses.    In case of any Event of Default
hereunder, Borrower shall pay Lender’s fees and expenses including reasonable
attorneys’ fees and expenses, in connection with the enforcement of this
Agreement or any of the other Transaction Documents or other related documents.

9.MISCELLANEOUS.

9.1Release; Indemnification.  To the maximum extent permitted under applicable
laws and regulations, Borrower hereby releases Lender from any and all causes of
action, claims or rights which Borrower may now or hereafter have for, or which
may arise from, any loss or damage caused by or resulting from (a) any failure
of Lender to protect, enforce or collect in whole or in part any of the Loans,
(b) any other act or omission to act on the part of Lender, its officers, agents
or employees, except in each instance for those caused by Lender’s willful
misconduct or gross negligence.  Borrower shall indemnify, defend and hold
Lender and its Affiliates (including their respective officers, directors,
agents and employees) harmless from and against any and all losses, liabilities,
obligations, penalties, claims, fines, demands, litigation, defenses, costs,
judgments, suits, proceedings, actual damages, disbursements or expenses of any
kind or nature whatsoever





41

--------------------------------------------------------------------------------

 



(including attorneys’ fees and expenses) that may at any time be either directly
or indirectly imposed upon, incurred by or asserted or awarded against Lender or
any of Lender’s Affiliates in connection with, arising from or relating to
Borrower’s breach of any covenant, obligation, agreement, representation or
warranty set forth in this Agreement or any other Transaction Document, or
arising from or relating to any willful misconduct by Borrower, except to the
extent Borrower establishes that the loss, liability, obligations, penalty,
claim, fine, demand, litigation, defense, cost, judgment, suit, proceeding,
damage, disbursement or expense arose solely by reason of Lender’s or any of
Lender’s Affiliates’ willful misconduct or gross negligence.

9.2Assignment and Participation.  Lender may pledge or otherwise hypothecate all
or any portion of this Agreement or grant participations herein (provided Lender
acts as agent for any participants, except as provided below) or in any of its
rights and obligations hereunder.  Lender may also assign all or any part of the
Loans and Lender’s obligations in connection therewith to one or more commercial
banks or other financial institutions or investors (each an “Assignee
Lender”).    Upon delivery to Borrower of an executed copy of the Assignee
Lender’s assignment and acceptance (a) each such Assignee Lender shall be deemed
to be a party hereto and, to the extent that rights and obligations hereunder
have been assigned and delegated to such Assignee Lender, such Assignee Lender
shall have the rights and obligations of Lender hereunder and under the other
Transaction Documents and other related documents (b) Lender, to the extent that
rights and obligations hereunder have been assigned and delegated by it, shall
be released from its obligations hereunder and under the other Transaction
Documents (including the obligation to fund the Assignee Lender’s share of one
or more of the assigned or delegated Loans) and other related documents.  Within
five (5) Business Days after receipt of a copy of the executed assignment and
acceptance document, Borrower shall execute and deliver to Lender a new
promissory note or notes, as applicable (for delivery to the relevant Assignee
Lender), substantially in the form of Exhibit A hereto, as applicable, but
substituting Assignee Lender’s name and evidencing such Assignee Lender’s
assigned portion of the Loan or Loans and a replacement promissory note or
notes, as applicable, in the principal amount of the Loan or Loans retained by
Lender (such promissory note or notes to be in exchange for, but not in payment
of, the promissory note or notes, as applicable, then held by Lender).  The
replacement promissory note or notes, as applicable, shall be dated the date of
the predecessor promissory note.  Lender shall mark the predecessor promissory
note or notes, as applicable, “exchanged” and deliver it or them, as applicable,
to Borrower.  Accrued interest on that part of the predecessor promissory note
evidenced by the new promissory note held by the Assignee Lender, and accrued
fees, shall be paid as provided in the assignment agreement between Lender and
to the Assignee Lender.  Accrued interest on that part of the predecessor
promissory note evidenced by the replacement promissory note held by Lender
shall be paid to Lender.  Accrued interest and accrued fees shall be so
apportioned between the promissory notes and paid at the same time or times
provided in the predecessor promissory note and in this Agreement.  Borrower
authorizes Lender to disclose to any prospective Assignee Lender any financial
or other information pertaining to Borrower or the Loans so long as such
Assignee Lender has agreed to be bound by the confidentiality provisions of this
Agreement and such disclosure is made in material compliance with all applicable
laws and regulations.  Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section 9.2, Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Transaction





42

--------------------------------------------------------------------------------

 



Documents and other related documents to a Federal Reserve Bank; provided that
no such pledge or assignment shall release Lender from its obligations
thereunder.  The parties to this Agreement acknowledge that this Section 9.2
does not prohibit assignments creating security interests, including, without
limitation, any pledge or assignment by Lender of all or any portion of its
rights under this Agreement and any Note to a Federal Reserve Bank

9.3Prohibition on Assignment.  Borrower shall not assign or attempt to assign
its rights under this Agreement, either voluntarily or, except to the extent
permitted by the terms of Section 5.2.1 of this Agreement, by operation of law.

9.4Time of the Essence.  Time is of the essence with respect to this Agreement.

9.5No Waiver.  No waiver of any term, provision, condition, covenant or
agreement herein contained shall be effective unless set forth in a writing
signed by Lender, and any such waiver shall be effective only to the extent set
forth in such writing.  No failure to exercise or delay in exercising, by Lender
or any holder of any Note, of any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other right or remedy provided by law.  The rights and remedies
provided in this Agreement are cumulative and not exclusive of any right or
remedy provided by law or equity.  No notice or demand on Borrower in any case
shall, in itself, entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of Lender to
any other or further action in any circumstances without notice or demand.  No
consent or waiver, expressed or implied, by Lender to or of any breach or
default by Borrower in the performance of its obligations hereunder shall be
deemed or construed to be a consent or waiver to or of any other breach or
default in the performance of the same or any other obligations of Borrower
hereunder.  Failure on the part of Lender to complain of any acts or failure to
act or to declare a Default or an Event of Default, irrespective of how long
such failure continues, shall not constitute a waiver by Lender of its rights
hereunder or impair any rights, powers or remedies on account of any breach or
default by Borrower.

9.6Severability.  Any provision of this Agreement that is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included
herein.  Notwithstanding any of the foregoing to the contrary, if any provisions
of this Agreement or the application thereof are held invalid or unenforceable
only as to particular persons or situations, the remainder of this Agreement,
and the application of such provision to persons or situations other than those
to which it shall have been held invalid or unenforceable, shall not be affected
thereby, but shall continue valid and enforceable to the fullest extent
permitted by law.





43

--------------------------------------------------------------------------------

 



9.7Usury; Revival of Liabilities.  All agreements between Borrower and Lender
(including this Agreement and any other Transaction Documents) are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid to Lender exceed the amount collectible at the highest lawful rate of
interest permissible under the laws of the State of Ohio.  If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any other
Transaction Documents, at the time performance of such provision shall be due,
shall involve exceeding the limit of validity prescribed by law that a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the amount collectible at the
highest lawful rate of interest permissible under the laws of the State of Ohio,
and if for any reason whatsoever, Lender shall ever receive as interest an
amount that would be deemed unlawful, such interest shall be applied to the
payment of the last maturing installment or installments of the Indebtedness to
Lender (whether or not then due and payable) and not to the payment of
interest.  To the extent that Lender received any payment on account of
Borrower’s Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.

9.8Notices and Electronic Communications.  Any notice which either party hereto
may be required or may desire to give hereunder shall be deemed to have been
given if in writing and if delivered personally, or if mailed, postage prepaid,
by United States registered or certified mail, return receipt requested, or if
delivered by a responsible overnight courier, addressed:

 

 

 

if to Borrower:

 

MainSource Financial Group, Inc.
2105 North State Road 3 Bypass
Greensburg, Indiana 47240
Attn:  James Anderson
Telephone No.: (812) 663-6734
Fax No.:  (812) 663-3220
E‑Mail Address:  janderson@mainsourcefinancial.com

 

 

 





44

--------------------------------------------------------------------------------

 



 

 

 

 

With a copy to (which shall not constitute notice):

MainSource Financial Group, Inc.
2105 North State Road 3 Bypass
Greensburg, Indiana 47240
Attn:  Karen B. Woods, Esq.
Telephone No.: (812) 663-7822
Fax No.:  (812) 663-3220
E‑Mail Address:  kbwoods@mainsourcefinancial.com

 

 

if to Lender:

U.S. Bank National Association

 

5065 Wooster Road
Mail Location: CN-OH-L2CB

Cincinnati, Ohio 45226
Attn: Mr. Brad Clark
Telephone No.:  (937) 873-7823
Fax No.:  (513) 277-5364
E‑Mail Address:  brad.clark@usbank.com

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

Dressman Benzinger LaVelle psc
221 East Fourth Street

Suite 2500
Cincinnati, Ohio 45202
Attn:  R. Jeffrey Schlosser, Esq.
Telephone No.:  (513) 357-5286
Fax No.:  (513) 241-4551
E‑Mail Address: jschlosser@dbllaw.com

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven (7) days after being given to the other party in the manner provided
for above.  Any notice given in accordance with the foregoing shall be deemed
given when delivered personally or, if mailed, five (5) Business Days after it
shall have been deposited in the United States mails as aforesaid or, if sent by
overnight courier, the Business Day following the date of delivery to such
courier.  Notices and other communications to Lender hereunder may be delivered
or furnished by electronic communication (including e‑mail and Internet or
intranet websites) pursuant to procedures approved by Lender.  Either Lender or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless Lender otherwise
prescribes, (i) notices and other communications sent to an e‑mail address shall
be deemed





45

--------------------------------------------------------------------------------

 



received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e‑mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e‑mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

9.9[Intentionally omitted.]

9.10No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Lender,
shall be deemed to make Lender a partner or joint venturer with Borrower.

9.11Brokerage Commissions.  Lender and Borrower each represent and warrant to
the other that they have not dealt with any brokers or finders to whom a
brokerage commission or finders fee is due in connection with the Loans.  Each
of Lender and Borrower hereby indemnifies and holds harmless the other from all
loss, cost and expenses (including reasonable attorneys’ fees and expenses)
arising out of a breach of its representation and warranty set forth in this
Section 9.11.  The provisions of this Section 9.11 shall survive the Closing and
the termination of this Agreement.

9.12Publicity.  Other than disclosures required by applicable law, neither party
shall publicize the Loans without the prior written consent of the other, which
consent shall not be unreasonably withheld, conditioned or delayed.

9.13Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Lender shall be in
form reasonably satisfactory to Lender.

9.14Additional Assurances; Right of Set‑off.  Borrower agrees that, at any time
or from time to time, upon the written request of Lender, it will execute all
such further documents and do all such other acts and things as Lender may
reasonably request to effectuate the transaction herein contemplated.  If any
Event of Default shall have occurred and be continuing, Lender is hereby
authorized at any time and from time to time to set‑off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and any and all other indebtedness at any time owing by Lender to or for
the credit or the account of Borrower against any and all of Borrower’s
Liabilities or obligations to Lender pursuant to the Transaction Documents
irrespective of whether or not Lender shall have made any





46

--------------------------------------------------------------------------------

 



demand hereunder or thereunder.  Lender agrees promptly to notify Borrower after
any such set‑off and application made by Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set‑off and
application.  The rights of Lender under this Section 9.14 are in addition to
any other rights and remedies (including other rights of set‑off) that Lender
may have. Nothing contained in this Agreement or any other Transaction Document
shall impair the right of Lender to exercise any right of set‑off or
counterclaim it may have against Borrower and to apply the amount subject to
such exercise to the payment of indebtedness of Borrower unrelated to this
Agreement or the other Transaction Documents.

9.15Entire Agreement.  This Agreement and the Disclosure Schedule and Exhibits
hereto constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and may not be modified or amended in any manner
other than by supplemental written agreement executed by the parties
hereto.  Neither party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement.

9.16Choice of Law, Jurisdiction and Venue

9.16.1GOVERNING LAW.  THIS AGREEMENT AND ALL TRANSACTION DOCUMENTS (OTHER THAN
THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF OHIO WITHOUT
REGARD TO ITS CONFLICT OF LAW PRINCIPLES BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

9.16.2SUBMISSION TO JURISDICTION.  EACH OF BORROWER AND LENDER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OHIO LOCATED IN HAMILTON COUNTY, OHIO
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF OHIO, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER TRANSACTION DOCUMENT SHALL AFFECT ANY RIGHT ANY PARTY HERETO MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT AGAINST THE OTHER PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.



47

--------------------------------------------------------------------------------

 



9.16.3WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
IN ANY COURT REFERRED TO IN SECTION 9.16.2.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

9.16.4SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.8.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

9.17No Advisory or Fiduciary Responsibility.  In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Transaction
Document), Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by Lender are arm’s‑length
commercial transactions between Borrower  and its Affiliates, on the one hand,
Lender on the other hand, (ii Borrower  has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate and (iii)
Borrower  is capable of evaluating, and understands and accepts, the terms,
risks and conditions of the transactions contemplated hereby and by the other
Transaction Documents; (b) (i) Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person and (ii) Lender does
not have any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Transaction Documents; and (c) Lender and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Borrower and its Affiliates, and Lender has
no obligation to disclose any of such interests to Borrower or its
Affiliates.  To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it may have against Lender with respect to (i) any
breach or alleged breach of fiduciary duty in connection with any aspect of any
transaction contemplated hereby, and (ii) any breach or alleged breach of agency
in connection with any aspect of any transaction contemplated hereby.

9.18No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Borrower and Lender, and no other person shall be deemed to have any privity of
contract hereunder nor any right to rely hereon to any extent or for any purpose
whatsoever, nor shall any other person have any right of action of any kind
hereon or be deemed to be a third party beneficiary hereunder.

9.19Legal Tender of United States





48

--------------------------------------------------------------------------------

 



.  All payments hereunder shall be made in coin or currency which at the time of
payment is legal tender in the United States of America for public and private
debts.

9.20Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed by facsimile and in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
 Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

9.21Knowledge; Discretion.  All references herein to a party’s knowledge shall
be deemed to mean the knowledge of such party based on commercially reasonable
inquiry.  All references herein to Borrower’s knowledge shall be deemed to refer
to the knowledge of Borrower and each Subsidiary.  Unless specified to the
contrary herein, all references herein to an exercise of discretion or judgment
by Lender, to the making of a determination or designation by Lender, to the
application of Lender’s discretion or opinion, to the granting or withholding of
Lender’s consent or approval, to the consideration of whether a matter or thing
is satisfactory or acceptable to Lender, or otherwise involving the decision
making of Lender, shall be deemed to mean that Lender shall decide unilaterally
using its sole and absolute discretion or judgment.

9.22Electronic Execution of Assignments; Electronic Records

.  The words “execution,” “signed,” “signature,” and words of like import in any
assignment and assumption agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, or any other state
laws based on the Uniform Electronic Transactions Act.  Lender is authorized to
create electronic images and to destroy paper originals of any imaged documents
and any such images maintained by Lender as a part of its normal business
processes shall be given the same legal effect as the paper originals.  Lender
is authorized, when appropriate, to convert any instrument into a “transferable
record” under the Uniform Electronic Transactions Act (“UETA”), with the image
of such instrument in Lender’s possession constituting an “authoritative copy”
under UETA.

9.23ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT





49

--------------------------------------------------------------------------------

 



ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

9.24Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, NEITHER PARTY shall assert, and EACH PARTY hereby waives, any
claim against THE OTHER PARTY, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other transaction Document or any agreement or instrument contemplated
hereby OR THEREBY, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof.  No PARTY HERETO shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such PARTY through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other transaction Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such PARTY
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

9.25WAIVER OF RIGHT TO JURY TRIAL.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES (TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE NOTES
OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS, (c)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

[Remainder of Page Intentionally Left Blank]





50

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:  Brad Clark 

 

 

Title:  Vice President

 

512036v6

 



51

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

FORM OF DRAW NOTE

 

Execution version

 

TERM NOTE

 

 

 

$30,000,000.00

Cincinnati, Ohio

 

April 28, 2016

 

 

MAINSOURCE FINANCIAL GROUP, INC., an Indiana corporation (herein called
“Borrower”), for value received, hereby promises to pay to the order of U.S.
BANK NATIONAL ASSOCIATION (“Lender”), with an address of 5065 Wooster Rd., Mail
Location CN-OH-L2CB, Cincinnati, OH 45226 or its assigns or successors, on the
dates set forth below, the principal sum of Thirty Million and 00/100 Dollars
($30,000,000.00) or such lesser amount as may be drawn hereon, and to pay
interest from the date hereof (computed on the basis of a 360-day year but
applied to the actual number of days elapsed in the subject interest period) on
the unpaid balance thereof at the rate set forth below.  This Note is the Term
Note referenced in that certain Loan Agreement of even date herewith by and
between the Lender and the Borrower ("Loan Agreement").  All capitalized terms
used but not defined herein shall have the respective meanings ascribed to them
in the Loan Agreement.

 

Interest shall accrue on all sums as advanced and outstanding from time to time
under this Note as set forth in the Loan Agreement.  Such interest shall be due
and payable as set forth in the Loan Agreement.

 

The outstanding principal balance of this Note, together with all accrued and
unpaid interest, shall be due and payable in accordance with the terms and
conditions of the Loan Agreement.  Additional principal payments shall be made
in accordance with the provisions of the Loan Agreement.

This Note is issued pursuant to the terms of the Loan Agreement.  If an Event of
Default shall occur and be continuing, the principal of this Note together with
all accrued interest thereon may, at the option of the holder hereof,
immediately become due and payable on demand; provided, however, that if any
document related to this Note provides for automatic acceleration of payment of
sums owing hereunder, all sums owing hereunder shall be automatically due and
payable in accordance with the terms of that document.

Unless otherwise provided in the Loan Agreement, all payments on account of the
indebtedness evidenced by this Note shall be first applied to the payment of
costs and expenses of Lender which are due and payable, then to past‑due
interest on the unpaid principal balance and the remainder to principal.





 

--------------------------------------------------------------------------------

 



This Note may be prepaid only upon those terms and conditions set forth in the
Loan Agreement.

From and after the Term Loan Maturity Date, or such earlier date as all sums
owing on this Note become due and payable by acceleration or otherwise, or after
the occurrence of an Event of Default as provided in the Loan Agreement,
interest shall be computed on all amounts then due and payable under this Note
at the Default Rate as provided in the Loan Agreement.

If any attorney is engaged by Lender to enforce or defend any provision of this
Note or any of the other Transaction Documents, or as a consequence of any
Default or Event of Default, with or without the filing of any legal action or
proceeding, then Borrower shall pay to Lender immediately upon demand all
attorneys’ fees and expenses, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance owing hereunder as if such unpaid attorneys’ fees and expenses had been
added to the principal.

No previous waiver and no failure or delay by Lender or Borrower in acting with
respect to the terms of this Note or any of the other Transaction Documents
shall constitute a waiver of any breach, default or failure of condition under
this Note, the Loan Agreement or any of the other Transaction Documents.  A
waiver of any term of this Note or any of the other Transaction Documents or of
any of the obligations secured thereby must be made in writing and shall be
limited to the express written terms of such waiver.  In the event of any
inconsistencies between the terms of this Note, the terms of the Loan Agreement
and the terms of any other document related to the Loan evidenced by this Note,
the terms of the Loan Agreement shall prevail.

Except as otherwise provided in the Loan Agreement, Borrower expressly waives
presentment, demand, notice of dishonor, notice of default or delinquency,
notice of acceleration, notice of protest and nonpayment, notice of costs,
expenses or losses and interest thereon, notice of late charges, and diligence
in taking any action to collect any sums owing under this Note or in proceeding
against any of the rights or interests in or to properties securing payment of
this Note.  In addition, Borrower expressly agrees that this Note and any
payment coming due hereunder may be extended from time to time without in any
way affecting the liability of Borrower hereunder.

Time is of the essence with respect to every provision hereof.  This Note shall
be construed and enforced in accordance with the laws of the State of Ohio,
except to the extent that federal laws preempt the laws of the State of Ohio,
and all persons and entities in any manner obligated under this Note consent to
the jurisdiction of any Federal or State court having situs in Hamilton County,
Ohio and having proper venue, and also consent to service of process by any
means authorized by Ohio or Federal law.  Any reference contained herein to
attorneys’ fees and expenses shall be deemed to be to reasonable fees and
expenses and to include all reasonable fees and expenses of third-party
attorneys and the reasonable fees and expenses of any other experts or
consultants.

All agreements between Borrower and Lender (including this Note and the Loan
Agreement, and any other documents securing all or any part of the indebtedness
evidenced hereby, if any) are expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to Lender exceed the amount
collectible at the highest lawful rate of interest permissible under applicable
law.  If, from any circumstances whatsoever, fulfillment of any provision
hereof,





 

--------------------------------------------------------------------------------

 



the Loan Agreement or any other documents securing all or any part of the
indebtedness evidenced hereby at the time performance of such provisions shall
be due, shall involve exceeding the limit of validity prescribed by law which a
court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount that would be deemed
unlawful under such applicable law, such interest shall be automatically applied
to the payment of the principal of this Note (whether or not then due and
payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

Nothing contained in this Note or in the Loan Agreement regarding late charges
or the Default Rate will be construed in any way to extend the due date of any
payment or waive any payment default, and each such right is in addition to, and
not in lieu of, the other and any other rights and remedies of Lender hereunder,
under any of the Transaction Documents or under applicable law (including,
without limitation, the right to interest, reasonable attorneys’ fees and other
expenses).

Borrower and all others who may become liable for all or part of the principal
balance hereof or for any obligations of Borrower to Lender or the holder hereof
(a) jointly and severally, forever waive presentment, protest and demand, notice
of protest, demand and dishonor and non-payment of this Note, and all other
notices in connection with the delivery, acceptance, performance, default or
enforcement of the payment of this Note, (b) agree that the time of payment of
the debt or any part thereof may be extended from time to time without modifying
or releasing the liability of Borrower or any other such parties, the right of
recourse against Borrower and such parties being hereby reserved by Lender; and
(c) agree that time is of the essence.  Borrower agrees to pay all costs of
collection when incurred, whether suit be brought or not, including reasonable
attorneys’ fees and costs of suit and preparation therefor, and to perform and
comply with each of the covenants, conditions, provisions and agreements of the
Borrower contained in this Note.  It is expressly agreed by Borrower that no
extensions of time for payment of this Note, nor the failure on the part of
Lender to exercise any of its rights hereunder, shall operate to release,
discharge, modify, change or affect the original liability under this Note,
either in whole or in part.

EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND
IRREVOCABLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT
THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS NOTE OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY
OTHER STATEMENTS OR ACTIONS OF BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT
IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT
HAS DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER
ACKNOWLEDGES THAT (a) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (b) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S
COUNSEL AND





 

--------------------------------------------------------------------------------

 



IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE TRANSACTION DOCUMENTS, (c)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

IN WITNESS WHEREOF, the undersigned has executed this Note or caused this Note
to be executed by its duly authorized representative as of the date first above
written.

 

 

 

 

 

BORROWER:

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.,

 

an Indiana corporation

 

 

 

By:

 

 

Printed:

 

 

Title:

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FORM OF COMPLIANCE CERTIFICATE

 

 

FORM OF COMPLIANCE CERTIFICATE

To:U.S. Bank National Association

This Compliance Certificate is furnished pursuant to the Loan Agreement dated as
of April 28, 2016 (as amended, modified, renewed or extended from time to time,
the “Agreement”) between MainSource Financial Group, Inc. (“Borrower”) and U.S.
Bank National Association (“Lender”).  Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.I am the duly elected ____________________________ of the Borrower;

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Certificate, except as
set forth below; and

4.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

5.Schedule II attached hereto sets forth the various reports and deliveries that
are required at this time under the Loan Agreement and the other Loan Documents
and the status of compliance.  The consolidated financial statements delivered
with this Certificate in accordance with Section 6.1 and/or Section 6.2 of the
Loan Agreement fairly present, in all material respects, in accordance with
GAAP, the consolidated financial position and the results of operations of the
Borrower and its Subsidiaries as of the dates of and for the periods covered by
such financial statements (subject, in the case of interim financial statements,
to normal year-end adjustments).

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action the Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:

___________________________________________________________________
___________________________________________________________________






 

--------------------------------------------------------------------------------

 



__________________________________________________________________

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this _________ day of
_____, 20___.

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of ______ __, 20__ with
Provisions of Section 7 of
the Agreement

 

 

 

 

Section 7.1

 

 

Borrower (on a consolidated basis) and Subsidiary Bank

 

 

[are] / [are not] “well capitalized”.

 

 

 

 

 

 

 

 

Section 7.2

 

 

Total Risk-Based Capital Ratio of Subsidiary Bank

 

 

(Minimum: 12%)

 

%

 

 

 

 

 

 

Section 7.3

 

 

Non-Performing Assets to Tangible Primary Capital

 

 

Plus Allowance for Loan Losses for Subsidiary Bank

 

 

(Maximum: 15%)

 

 

 

 

%

 

 

 

Section 7.4

 

 

Loan Loss Reserves to Non-Performing Loans

 

 

of Subsidiary Bank

 

 

(Minimum: 70.00%)

 

%

 

 

 

 

 

 

Section 7.5

 

 

FCC Coverage Ratio of Borrower

______ to ______ 

 

(Minimum: 1.50)

 

 

 

 

 

 



SCHEDULE I TO COMPLIANCE CERTIFICATE
(continued)

Attached are the financial data and computations evidencing the Borrower’s
compliance with the covenants set forth in Section 7 of the Agreement, all of
which data and computations are true, complete and correct.

 

[attached] 



 

--------------------------------------------------------------------------------

 



SCHEDULE II TO COMPLIANCE CERTIFICATE

Report and Deliveries Currently Due

 

 

--------------------------------------------------------------------------------